Exhibit 10.1

EXECUTION VERSION

 

MERRILL LYNCH, PIERCE,

FENNER & SMITH

INCORPORATED

BANK OF AMERICA, N.A.

One Bryant Park

New York, New York 10036

  

CREDIT SUISSE AG

CREDIT SUISSE SECURITIES

(USA) LLC

Eleven Madison Avenue

New York, NY 10010

   DEUTSCHE BANK AG NEW


YORK BRANCH

DEUTSCHE BANK AG CAYMAN

ISLANDS BRANCH

DEUTSCHE BANK SECURITIES
INC.

60 Wall Street

New York, NY 10005

CONFIDENTIAL

January 27, 2016

Nexstar Broadcasting Group Inc.

5215 N. O’Connor Blvd., Suite 1400

Irving, Texas 75039

Attention: Mr. Perry Sook, Chairman, President and CEO

Project Galaxy

Commitment Letter

Ladies and Gentlemen:

You have advised Bank of America, N.A. (“Bank of America”), Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“MLPFS”), Credit Suisse Securities (USA)
LLC (“CS Securities”), Credit Suisse AG (“CS”), Deutsche Bank AG New York Branch
(“DBNY”), Deutsche Bank AG Cayman Islands Branch (“DBCI”) and Deutsche Bank
Securities Inc. (“DBSI” and together with Bank of America, MLPFS, CS Securities,
CS, DBNY and DBCI, “we” and “us” or the “Commitment Parties”) that a newly
created entity (“Newco”) formed at the direction of Nexstar Broadcasting Group
Inc. (“you” or “Holdings”) intends to enter into transactions pursuant to which
it will acquire (the “Acquisition”), directly or indirectly, all of the capital
stock in an entity previously identified to us by you as “Marigold” (the
“Company”). You have further advised us that, in connection with the foregoing,
you and Newco intend to consummate the other Transactions described in the
Transaction Description attached hereto as Exhibit A (the “Transaction
Description”). Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Transaction Description or the Summary of
Principal Terms and Conditions attached hereto as Exhibit B (the “Senior Term
Sheet”) or the Summary of Principal Terms and Conditions attached hereto as
Exhibit C (the “Bridge Term Sheet”, and collectively with the Senior Term Sheet,
the “Term Sheets”; this commitment letter, the Transaction Description, the Term
Sheets and the Summary of Additional Conditions attached hereto as Exhibit D,
collectively, this “Commitment Letter”).

1. Commitments.

In connection with the Transactions, (i) each of Bank of America, CS and DBNY
(together with any other initial lender that becomes a party hereto, each an
“Initial Senior Lender” and, collectively, the “Initial Senior Lenders”),
severally and not jointly, is pleased to advise you of its commitment to provide
60%, 20% and 20%, respectively, of the entire



--------------------------------------------------------------------------------

aggregate principal amount of each of the Senior Secured Credit Facilities and
(ii) each of Bank of America, CS and DBCI (together with any other initial
lender that becomes a party hereto, each an “Initial Bridge Lender” and,
collectively, the “Initial Bridge Lenders” and together with the Initial Senior
Lenders, each an “Initial Lender” and, collectively, the “Initial Lenders”),
severally and not jointly, is pleased to advise you of its commitment to provide
60%, 20% and 20%, respectively, of the entire aggregate principal amount of the
Bridge Facility, in each case subject only to the satisfaction of the conditions
set forth in the section entitled “Conditions to Initial Borrowings” in Exhibit
B hereto, the conditions set forth in the section entitled “Conditions to All
Borrowings” in Exhibit C hereto and the conditions set forth in the Summary of
Additional Conditions attached hereto as Exhibit D.

2. Titles and Roles.

It is agreed that (i) each of MLPFS, CS Securities and DBSI will act as a joint
lead arranger and joint bookrunner for each of the Credit Facilities
(collectively with any other lead arranger or bookrunner appointed in accordance
with the terms hereof, the “Lead Arrangers”), (ii) Bank of America will act as
administrative agent and collateral agent (in such capacity, the “Senior
Administrative Agent”) for the Senior Secured Credit Facilities and (iii) Bank
of America will act as administrative agent (in such capacity, the “Bridge
Administrative Agent” and, collectively with the Senior Administrative Agent,
the “Administrative Agents”) for the Bridge Facility. It is further agreed that
(i) in any Information Materials (as defined below) and all other offering or
marketing materials in respect of the Senior Secured Credit Facilities, MLPFS
shall have “left side” designation and shall appear on the top left and shall
hold the leading role and responsibility customarily associated with such “top
left” placement and CS Securities and DBSI shall appear immediately to MLPFS’s
right in alphabetical order and (ii) in any Information Materials and all other
offering or marketing materials in respect of the Bridge Facility, MLPFS shall
have “left side” designation and shall appear on the top left and shall hold the
leading role and responsibility customarily associated with such “top left”
placement and CS Securities and DBSI shall appear immediately to MLPFS’s right
in alphabetical order. You agree that no other agents, co-agents, arrangers or
bookrunners will be appointed, no other titles will be awarded in connection
with the Credit Facilities unless you and we shall so agree; provided that
(i)(x) within ten (10) business days following the date hereof, you may appoint
up to three additional joint lead arrangers, agents, co-agents or bookrunners
for the Credit Facilities (each an “Additional Arranger”) in a manner and with
economics determined by you in consultation with the Lead Arrangers (it being
understood that, to the extent you appoint Additional Arrangers in respect of
the Credit Facilities, the commitments of Bank of America, CS and DBNY or DBCI,
as applicable, in respect of the Credit Facilities will be ratably reduced by
the amount of the commitments of such appointed entities (or their relevant
affiliates) and the economics awarded to such Additional Arrangers shall be in
proportion to their commitments assumed in respect of the Credit Facilities),
with such reduction allocated to reduce the commitments of Bank of America, CS
and DBNY or DBCI, as applicable, ratably across each of the Credit Facilities at
such time on a pro rata basis according to the respective amounts of their
commitments and (y) following the date that is ten (10) business days after the
date hereof until the Closing Date, MLPFS may appoint an amount of Additional
Arrangers equal to three minus the number of Additional Arrangers appointed
pursuant to clause (x) above in a manner and with economics determined by MLPFS
in consultation with you (it being understood that, to the extent MLPFS appoints
Additional Arrangers in respect of the Credit Facilities, the



--------------------------------------------------------------------------------

commitments of Bank of America and, at the election (as notified to MLPFS in
writing) of CS Securities and DBSI, respectively, CS and/or DBNY or DBCI, as
applicable, in respect of the Credit Facilities will be ratably reduced by the
amount of the commitments of such appointed entities (or their relevant
affiliates) and the economics awarded to such Additional Arrangers shall be in
proportion to their commitments assumed in respect of the Credit Facilities),
with such reduction allocated to reduce the commitments of Bank of America and,
to the extent CS Securities or DBSI, respectively, has so-elected, CS and/or
DBNY or DBCI, as applicable, ratably across each of the Credit Facilities at
such time on a pro rata basis according to the respective amounts of their
commitments, (ii) MLPFS, CS Securities and DBSI shall have not less than 35%,
15% and 15%, respectively, of the total economics for the Credit Facilities on
the Closing Date (it being understood that the portion of any reduction of
commitments and economics pursuant to clause (i) that would result in the total
economics of CS Securities and/or DBSI to be less than 15% and 15%,
respectively, will instead be applied to reduce the commitments and economics of
Bank of America and MLPFS until the total economics of MLPFS are no less than
35%), (iii) in no event shall any such Additional Arranger receive a greater
portion of the economics for the Credit Facilities than those of MLPFS, CS
Securities or DBSI and (iv) upon the execution by any Additional Arranger (and
any relevant affiliate) of customary joinder documentation, each such Additional
Arranger (and any relevant affiliate) shall thereafter constitute a “Commitment
Party” and, other than with respect to clause (ii) above, a “Lead Arranger”
hereunder and it or its relevant affiliate providing such commitment shall
constitute an “Initial Lender” hereunder.

3. Syndication.

The Lead Arrangers reserve the right, prior to or after the Closing Date (as
defined below), to syndicate all or a portion of the Initial Lenders’ respective
commitments hereunder to a group of banks, financial institutions and other
institutional lenders and investors (together with the Initial Lenders, the
“Lenders”) identified by the Lead Arrangers in consultation with you and
reasonably acceptable to the Lead Arrangers and you (your consent not to be
unreasonably withheld or delayed); provided that (a) we agree not to syndicate
or participate out our commitments to (i) certain banks, financial institutions
and other institutional lenders identified to us by you in writing prior to the
date hereof, (ii) competitors of you, the Company and your and its respective
subsidiaries and variable interest entities that have been specified to us by
you in writing from time to time and (iii) in the case of clauses (i) and (ii),
any of their affiliates (other than, in the case of clause (ii), affiliates that
are bona fide debt funds) that are (A) identified by you in writing from time to
time or (B) clearly identifiable on the basis of such affiliates’ name (clauses
(i), (ii) and (iii), “Disqualified Lenders”); provided that in no event shall
any designation of a Disqualified Lender retroactively disqualify any person who
has already become a Lender, and (b) notwithstanding the Lead Arrangers’ right
to syndicate the Credit Facilities and receive commitments with respect thereto,
except as expressly provided in Section 2, (i) no Initial Lender shall be
relieved, released or novated from its obligations hereunder (including, subject
to the satisfaction of the conditions set forth herein, its obligation to fund
the Credit Facilities on the date of the consummation of the Acquisition with
the proceeds of the initial funding under the Credit Facilities (the date of
such funding, the “Closing Date”)) in connection with any syndication,
assignment or participation of the Credit Facilities, including its commitments
in respect thereof, until after the Closing Date has occurred, (ii) no
assignment or novation by any Initial Lender shall become effective as between
you and the



--------------------------------------------------------------------------------

Initial Lenders with respect to all or any portion of any Initial Lender’s
commitments in respect of the Credit Facilities until the initial funding of the
Credit Facilities and (iii) unless you otherwise agree in writing, each Initial
Lender shall retain exclusive control over all rights and obligations with
respect to its commitments in respect of the Credit Facilities, including all
rights with respect to consents, modifications, supplements, waivers and
amendments, until after the Closing Date has occurred.

Without limiting your obligations to assist with syndication efforts as set
forth herein, it is understood that the Initial Lenders’ commitments hereunder
are not conditioned upon the syndication of, or receipt of commitments in
respect of, the Credit Facilities and in no event shall the commencement or
successful completion of syndication of the Credit Facilities constitute a
condition to the availability of the Credit Facilities on the Closing Date. The
Lead Arrangers may commence syndication efforts promptly upon the execution of
this Commitment Letter and as part of their syndication efforts, it is their
intent to have Lenders commit to the Credit Facilities prior to the Closing Date
(subject to the limitations set forth in the preceding paragraph). Until the
earlier of Successful Syndication (as defined in the Fee Letter) and the 60th
day after the Closing Date (such earlier date, the “Syndication Date”), you
agree to actively assist the Lead Arrangers in seeking to complete a timely
syndication that is reasonably satisfactory to us and you. Such assistance shall
include, without limitation, (a) your using commercially reasonable efforts to
ensure that any syndication efforts benefit from your existing lending and
investment banking relationships and, to the extent practical and appropriate
(and not in contravention of the Acquisition Agreement (as defined in Exhibit A
hereto)), the Company’s existing lending and investment banking relationships,
(b) direct contact between senior management, certain representatives and
certain advisors of you, on the one hand, and the proposed Lenders, on the other
hand (and, to the extent practical and appropriate and not in contravention of
the Acquisition Agreement, your using commercially reasonable efforts to ensure
such contact between senior management of the Company, on the one hand, and the
proposed Lenders, on the other hand), in all such cases at times mutually agreed
upon, (c) your assistance (including the use of commercially reasonable efforts
to cause the Company to assist to the extent practical and appropriate and not
in contravention of the Acquisition Agreement) in the preparation of the
Information Materials, (d) using your commercially reasonable efforts to
procure, at your expense, prior to the commencement of general syndication of
the Credit Facilities, public ratings for the Credit Facilities from each of
Standard & Poor’s Ratings Services (“S&P”) and Moody’s Investors Service, Inc.
(“Moody’s”), and a public corporate credit rating and a public corporate family
rating in respect of the Nexstar Borrower after giving effect to the
Transactions from each of S&P and Moody’s, respectively, (e) the hosting, with
the Lead Arrangers, of one in-person meeting of prospective Lenders at a time
and location to be mutually agreed upon (and additional telephonic meetings with
prospective lenders at times to be mutually agreed upon), (f) your using
commercially reasonable efforts to provide prior to the commencement of general
syndication of the Credit Facilities (i) customary pro forma financial
statements of the Borrowers after giving effect to the Transactions (but
excluding the impacts of any purchase accounting adjustments) and (ii) customary
forecasts of consolidated financial statements of Holdings for each quarter for
the first twelve months following the Closing Date and for each year commencing
with the first fiscal year following the Closing Date for the term of the Credit
Facilities (collectively, the “Projections”) and (g) at any time prior to the
Syndication Date, there being no competing issues, offerings, placements or
arrangements of debt securities or commercial bank or other credit facilities by
or on behalf of the Nexstar



--------------------------------------------------------------------------------

Entities, the Mission Entities, the Marshall Entities, the Company, the Shield
Entities or any of your or their respective subsidiaries being offered, placed
or arranged (other than the Notes or other Securities, any indebtedness of the
Nexstar Entities, the Mission Entities, the Marshall Entities, the Company or
the Shield Entities or any of their respective subsidiaries permitted to be
incurred or issued pursuant to the Acquisition Agreement and otherwise in the
ordinary course of business consistent with past practice) without the consent
of the Lead Arrangers, if such issuance, offering, placement or arrangement
would materially impair the primary syndication of the Credit Facilities (it
being understood and agreed that the Company’s, the Shield Entities’ and their
subsidiaries’, the Mission Entities’, the Marshall Entities’ and the Nexstar
Entities’ deferred purchase price obligations, ordinary course working capital
facilities and ordinary course capital lease, purchase money and equipment
financings shall be permitted). Notwithstanding anything to the contrary
contained in this Commitment Letter or the Fee Letter or any other letter
agreement or undertaking concerning the financing of the Transactions to the
contrary, your obligations to assist in syndication efforts as provided herein
(including the obtaining of the ratings referenced above) and any assistance
from the Mission Entities or the Marshall Entities shall not constitute a
condition to the commitments hereunder or the funding of the Credit Facilities
on the Closing Date.

The Lead Arrangers, in their capacities as such, will manage, in consultation
with you, all aspects of any syndication of the Credit Facilities, including
decisions as to the selection of institutions reasonably acceptable to you (your
consent not to be unreasonably withheld or delayed) to be approached and when
they will be approached, when their commitments will be accepted, which
institutions will participate (subject to your consent rights set forth in the
second preceding paragraph and excluding Disqualified Lenders), the allocation
of the commitments among the Lenders and the amount and distribution of fees
among the Lenders.

You hereby acknowledge that (a) the Lead Arrangers will make available
Information (as defined below), Projections and other offering and marketing
material and presentations, including confidential information memoranda to be
used in connection with the syndication of the Credit Facilities in a form
customarily delivered in connection with senior secured bank financings (the
“Information Memorandum”) (such Information, Projections, other offering and
marketing material and the Information Memorandum, collectively, with the Term
Sheets, the “Information Materials”) on a confidential basis to the proposed
syndicate of Lenders by posting the Information Materials on Intralinks or
SyndTrak Online or by similar electronic means and (b) certain of the Lenders
may be “public side” Lenders (i.e. Lenders that do not wish to receive material
non-public information (“MNPI”) with respect to you, the Mission Entities, the
Marshall Entities, your and their respective affiliates, the Company or your or
their respective securities and who may be engaged in investment and other
market related activities with respect to you, the Company or your or its
respective securities) (each, a “Public Sider” and each Lender that is not a
Public Sider, a “Private Sider”). You will be solely responsible for the
contents of the Information Materials and each of the Commitment Parties shall
be entitled to use and rely upon the information contained therein without
responsibility for independent verification thereof. For the avoidance of doubt,
you will not be required to provide any information to the extent that the
provision thereof would violate any law, rule or regulation, or any obligation
of confidentiality binding on you, the Company or your or its respective
affiliates; provided that you agree to (i) use commercially reasonable efforts
to obtain waivers of any such obligation of confidentiality and to otherwise
provide such information that does not violate such obligations and (ii) notify
us if any information is not being provided pursuant to this exception.



--------------------------------------------------------------------------------

At the request of the Lead Arrangers, you agree to assist (and to use
commercially reasonable efforts to cause the Company to assist to the extent
practical and appropriate and not in contravention of the Acquisition Agreement)
us in preparing an additional version of the Information Materials to be used in
connection with the syndication of the Credit Facilities that consists
exclusively of information that is publicly available and/or does not include
MNPI with respect to you, the Company or any of your or its respective
subsidiaries or variable interest entities for the purpose of United States
federal and state securities laws to be used by Public Siders. It is understood
that in connection with your assistance described above, customary authorization
letters will be included in any Information Materials that authorize the
distribution thereof to prospective Lenders, represent that the additional
version of the Information Materials does not include any MNPI and exculpate
you, the Company, your and their respective affiliates with respect to any
liability related to the mis-use of the Information Materials or related
offering and marketing materials by the recipients thereof and us and our
respective affiliates with respect to any liability related to the use of the
contents of the Information Materials or related offering and marketing
materials by the recipients thereof. Before distribution of any Information
Materials, you agree to use commercially reasonable efforts to identify that
portion of the Information Materials that may be distributed to the Public
Siders as “Public Information”, which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof. By marking
Information Materials as “PUBLIC”, you shall be deemed to have authorized the
Commitment Parties and the proposed Lenders to treat such Information Materials
as not containing any MNPI (it being understood that you shall not be under any
obligation to mark the Information Materials “PUBLIC”).

You acknowledge and agree that the following documents, without limitation, may
be distributed to both Private Siders and Public Siders, unless you advise the
Lead Arrangers in writing (including by email) within a reasonable time prior to
their intended distribution (after you have been given a reasonable opportunity
to review such documents) that such materials should only be distributed to
Private Siders: (a) administrative materials prepared by the Lead Arrangers for
prospective Lenders (such as a lender meeting invitation, bank allocation, if
any, and funding and closing memoranda), (b) term sheets and notification of
changes in the Credit Facilities’ terms and conditions, (c) drafts and final
versions of the Credit Facilities Documentation and (d) publicly filed financial
statements of the Company and its subsidiaries. If you advise us in writing
(including by email), within a reasonable period of time prior to dissemination,
that any of the foregoing should be distributed only to Private Siders, then
Public Siders will not receive such materials without your consent.

4. Information.

You hereby represent and warrant that (with respect to Information and
Projections relating to the Company and its subsidiaries and variable interest
entities, to your knowledge) (a) all written information and written data, other
than the Projections and other than information of a general economic or
industry specific nature (the “Information”), that has been or will be made
available to any Commitment Party by you or, at your direction, by any of your
representatives on your behalf in connection with the transactions contemplated
hereby, when



--------------------------------------------------------------------------------

taken as a whole, is or will be, when furnished, correct in all material
respects and does not or will not, when furnished, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained therein not materially misleading in light of the
circumstances under which such statements are made (giving effect to all
supplements and updates thereto) and (b) the Projections contained in the
Information Memorandum will be prepared in good faith based upon assumptions
that are believed by you to be reasonable at the time such Projections are so
furnished; it being understood that the Projections are as to future events and
are not to be viewed as facts, the Projections are subject to significant
uncertainties and contingencies, many of which are beyond your control, that no
assurance can be given that any particular Projections will be realized and that
actual results during the period or periods covered by any such Projections may
differ significantly from the projected results and such differences may be
material. You agree that, if at any time prior to the later of the Syndication
Date and the Closing Date, you become aware that any of the representations and
warranties in the preceding sentence would be incorrect in any material respect
if the Information and the Projections contained in the Information Memorandum
were being furnished, and such representations were being made, at such time,
then you will (or, prior to the Closing Date, with respect to the Information
and such Projections relating to the Company and its subsidiaries and variable
interest entities, will use commercially reasonable efforts to) promptly
supplement the Information and such Projections such that (with respect to
Information and Projections relating to the Company and its subsidiaries and
variable interest entities, to your knowledge) such representations and
warranties are correct in all material respects under those circumstances. In
arranging and syndicating the Credit Facilities, each of the Commitment Parties
will be entitled to use and rely primarily on the Information and the
Projections contained in the Information Memorandum without responsibility for
independent verification thereof.

5. Fees.

As consideration for the commitments of the Initial Lenders hereunder and for
the agreement of the Lead Arrangers to perform the services described herein,
you agree to pay (or cause to be paid) the fees set forth in the Term Sheets and
in the Fee Letter, if and to the extent due and payable. Once paid, such fees
shall not be refundable except as otherwise agreed in writing.

6. Conditions.

The commitments of the Initial Lenders hereunder to fund the Credit Facilities
on the Closing Date and the agreements of the Lead Arrangers to perform the
services described herein are subject solely to (a) the conditions set forth in
the section entitled “Conditions to Initial Borrowings” in Exhibit B hereto,
(b) the conditions set forth in the section entitled “Conditions to All
Borrowings” in Exhibit C hereto and (c) the conditions set forth in the Summary
of Additional Conditions attached hereto as Exhibit D, and upon satisfaction (or
waiver by all Commitment Parties) of such conditions, the initial funding of the
Credit Facilities shall occur; it being understood and agreed that there are no
other conditions (implied or otherwise) to the commitments hereunder, including
compliance with the terms of this Commitment Letter, the Fee Letter or the
Credit Facilities Documentation.



--------------------------------------------------------------------------------

Notwithstanding anything in this Commitment Letter (including each of the
exhibits attached hereto), the Fee Letter, the Credit Facilities Documentation
or any other letter agreement or other undertaking concerning the financing of
the Transactions to the contrary, (i) the only representations relating to you,
the Nexstar Entities, the Mission Entities, the Marshall Entities, the Company,
the Shield Entities, your and their respective subsidiaries and variable
interest entities and your and their respective businesses the accuracy of which
shall be a condition to the availability and funding of the Credit Facilities on
the Closing Date shall be (A) such of the representations made by the Company in
the Acquisition Agreement as are material to the interests of the Lenders, but
only to the extent that you or Newco or any of your or its affiliates have the
right to terminate your or its obligations under the Acquisition Agreement or to
decline to consummate the Acquisition as a result of a breach of such
representations in the Acquisition Agreement (to such extent, the “Specified
Acquisition Agreement Representations”) and (B) the Specified Representations
(as defined below) and (ii) the terms of the Credit Facilities Documentation
shall be in a form such that they do not impair the availability or funding of
the Credit Facilities on the Closing Date if the conditions set forth in the
section entitled “Conditions to Initial Borrowings” in Exhibit B hereto, the
conditions set forth in the section entitled “Conditions to All Borrowings” in
Exhibit C hereto and the conditions set forth in the Summary of Additional
Conditions attached hereto as Exhibit D are satisfied (it being understood that
to the extent any security interest in any Collateral (as defined in Exhibit B
hereto) is not or cannot be provided and/or perfected on the Closing Date (other
than the pledge and perfection of the security interest in the equity interests
of the Borrowers and each of their material direct wholly-owned U.S.
subsidiaries (in the case of the Company and its subsidiaries, solely to the
extent received by you, so long as you have used commercially reasonable efforts
to obtain such certificates) and other assets pursuant to which a lien may be
perfected by the filing of a financing statement under the Uniform Commercial
Code) after your use of commercially reasonable efforts to do so or without
undue burden or expense, then the provision and/or perfection of a security
interest in such Collateral shall not constitute a condition precedent to the
availability of the Credit Facilities on the Closing Date, but instead shall be
required to be delivered within 90 days after the Closing Date (or such later
date after the Closing Date as the Senior Administrative Agent shall agree)
pursuant to arrangements to be mutually agreed by the Senior Administrative
Agent and the Borrowers acting reasonably). For purposes hereof, “Specified
Representations” means the representations and warranties of the Borrowers and
the Guarantors set forth in the Credit Facilities Documentation relating to
organizational status of the Borrowers and the Guarantors; power and authority,
due authorization, execution and delivery and enforceability, in each case with
respect solely to the Credit Facilities Documentation; no conflicts with or
consent under charter documents of the Guarantors and the Borrowers, in each
case, related to the entering into and the performance of the Credit Facilities
Documentation and the incurrence of the extensions of credit thereunder; no
conflicts with material laws; solvency as of the Closing Date (after giving
effect to the Transactions and with solvency being determined in a manner
consistent with Exhibit D hereto) of Holdings on a consolidated basis; Federal
Reserve margin regulations; Holdings and its subsidiaries not “Sanctioned
Persons”; the Investment Company Act; OFAC, the Patriot Act and FCPA; subject to
the parenthetical in the immediately preceding sentence, creation, validity and
perfection of security interests in the Collateral (as defined in Exhibit B).
This paragraph, and the provisions herein, shall be referred to as the “Certain
Funds Provisions”.



--------------------------------------------------------------------------------

For the avoidance of doubt, compliance by you and/or your affiliates with the
terms and conditions of this Commitment Letter (other than the conditions set
forth in the section entitled “Conditions to Initial Borrowing” in Exhibit B
hereto, the conditions set forth in the section entitled “Conditions to All
Borrowings” in Exhibit C hereto and the conditions set forth in the Summary of
Additional Conditions attached hereto as Exhibit D) is not a condition to the
Initial Lenders’ commitments to fund the Credit Facilities hereunder on the
terms set forth herein.

7. Indemnity and Expense Reimbursement.

To induce the Commitment Parties to enter into this Commitment Letter and the
Fee Letter and to proceed with the documentation of the Credit Facilities, you
agree (a) to indemnify and hold harmless each Commitment Party, their respective
affiliates and the respective officers, directors, employees, agents, advisors
and other representatives of each of the foregoing (each, an “Indemnified
Person”), from and against any and all losses, claims, damages and liabilities
of any kind or nature and reasonable and documented or invoiced out-of-pocket
fees and expenses, joint or several, to which any such Indemnified Person may
become subject to the extent arising out of, resulting from or in connection
with, this Commitment Letter (including the Term Sheets), the Fee Letter, the
Transactions or any related transaction contemplated hereby, the Credit
Facilities or any use of the proceeds thereof or any claim, litigation,
investigation or proceeding (including any inquiry or investigation) relating to
any of the foregoing (any of the foregoing, a “Proceeding”), regardless of
whether any such Indemnified Person is a party thereto, IN ALL CASES, WHETHER OR
NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNIFIED PERSON, whether or not such
Proceedings are brought by you, your equity holders, affiliates, creditors or
any other third person, and to reimburse each such Indemnified Person upon
demand for any reasonable and documented or invoiced out-of-pocket legal
expenses of one firm of counsel for all such Indemnified Persons, taken as a
whole and, if necessary, of a single local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for all such Indemnified Persons, taken as a whole, and, solely
in the case of a conflict of interest, one additional counsel in each applicable
material jurisdiction to the affected Indemnified Persons or other reasonable
and documented or invoiced out-of-pocket fees and expenses incurred in
connection with investigating or defending any of the foregoing; provided that
the foregoing indemnity will not, as to any Indemnified Person, apply to losses,
claims, damages, liabilities or related expenses to the extent that they have
resulted from (i) the willful misconduct, bad faith or gross negligence of such
Indemnified Person or any of such Indemnified Person’s Related Indemnified
Parties (as determined by a court of competent jurisdiction in a final and
non-appealable decision), (ii) a material breach of the obligations of such
Indemnified Person or any of such Indemnified Person’s controlled affiliates
under this Commitment Letter, the Term Sheets, the Fee Letter or the Credit
Facilities Documentation (as determined by a court of competent jurisdiction in
a final and non-appealable decision), or (iii) disputes between and among
Indemnified Persons to the extent such disputes do not arise from any act or
omission of you or any of your affiliates (other than claims against an
Indemnified Person acting in its capacity as an agent or arranger or similar
role under the Credit Facilities) and (b) whether or not the Closing Date
occurs, to reimburse each Commitment Party from time to time, upon presentation
of a summary statement, for all reasonable and documented or invoiced
out-of-pocket expenses, syndication expenses, travel expenses and reasonable
fees, disbursements and other charges of such counsel to the Commitment Parties



--------------------------------------------------------------------------------

identified in the Term Sheets, a single special FCC counsel to the Commitment
Parties and of a single local counsel to the Commitment Parties in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) and of such other counsel retained with your prior
written consent (such consent not to be unreasonably withheld or delayed), in
each case incurred in connection with the Credit Facilities and the preparation,
negotiation and enforcement of this Commitment Letter, the Fee Letter, the
Credit Facilities Documentation and any security arrangements in connection
therewith (collectively, the “Expenses”); provided that, if the Closing Date
does not occur, legal fees of Winstead PC and Cahill, Gordon & Reindel LLP
(excluding any out-of-pocket expenses of such counsel and excluding any legal
fees or expenses of special FCC counsel) incurred after the date of this
Commitment Letter in connection with the foregoing shall be capped at $650,000
and $650,000, respectively. As used herein, “Related Indemnified Party” means,
with respect to any Indemnified Person, (1) any controlling person or controlled
affiliate of such Indemnified Person, (2) the respective directors, officers or
employees of such Indemnified Person or any of its controlling persons or
controlled affiliates and (3) the respective agents of such Indemnified Person
or any of its controlling persons or controlled affiliates, in the case of this
clause (3), acting on behalf of, or at the express instructions of, such
Indemnified Person, controlling person or such controlled affiliate; provided
that each reference to a controlling person, controlled affiliate, director,
officer or employee in this sentence pertains to a controlling person,
controlled affiliate, director, officer or employee involved in the negotiation
or syndication of this Commitment Letter and the Credit Facilities. The
foregoing provisions in this paragraph shall be superseded in each case, to the
extent covered thereby, by the applicable provisions contained in the Credit
Facilities Documentation upon execution thereof and thereafter shall have no
further force and effect.

Notwithstanding any other provision of this Commitment Letter, (i) no
Indemnified Person shall be liable for any damages arising from the use by
others of information or other materials obtained through internet, electronic,
telecommunications or other information transmission systems, except to the
extent that such damages have resulted from the willful misconduct or gross
negligence of such Indemnified Person or any of such Indemnified Person’s
controlled affiliates or any Related Indemnified Party as determined by a final,
non-appealable judgment of a court of competent jurisdiction and (ii) without in
any way limiting the indemnification obligations set forth above, none of us,
you, the Company or any Indemnified Person shall be liable for any indirect,
special, punitive or consequential damages (including, without limitation, any
loss of profits, business or anticipated savings) in connection with this
Commitment Letter, the Fee Letter, the Transactions (including the Credit
Facilities and the use of proceeds thereunder), or with respect to any
activities related to the Credit Facilities, including the preparation of this
Commitment Letter, the Fee Letter and the Credit Facilities Documentation.

You shall not be liable for any settlement of any Proceeding effected without
your written consent (which consent shall not be unreasonably withheld or
delayed), but if settled with your written consent or if there is a final and
non-appealable judgment by a court of competent jurisdiction in any such
Proceeding, you agree to indemnify and hold harmless each Indemnified Person
from and against any and all losses, claims, damages, liabilities and expenses
by reason of such settlement or judgment in accordance with the other provisions
of this Section 7.



--------------------------------------------------------------------------------

You shall not, without the prior written consent of any Indemnified Person
(which consent shall not be unreasonably withheld or delayed), effect any
settlement of any pending or threatened proceedings in respect of which
indemnity could have been sought hereunder by such Indemnified Person unless
such settlement (i) includes an unconditional release of such Indemnified Person
in form and substance reasonably satisfactory to such Indemnified Person from
all liability or claims that are the subject matter of such proceedings and
(ii) does not include any statement as to or any admission of fault,
culpability, wrongdoing or a failure to act by or on behalf of any Indemnified
Person.

8. Sharing of Information, Absence of Fiduciary Relationships, Affiliate
Activities.

You acknowledge that the Commitment Parties and their affiliates may be
providing debt financing, equity capital or other services (including, without
limitation, financial advisory services) to other persons in respect of which
you, the Company and your and its respective affiliates may have conflicting
interests regarding the transactions described herein and otherwise. None of the
Commitment Parties or their affiliates will use confidential information
obtained from you by virtue of the transactions contemplated by this Commitment
Letter or their other relationships with you in connection with the performance
by them or their affiliates of services for other persons, and none of the
Commitment Parties or their affiliates will furnish any such information to
other persons, except to the extent permitted below. You also acknowledge that
none of the Commitment Parties or their affiliates has any obligation to use in
connection with the transactions contemplated by this Commitment Letter, or to
furnish to you, confidential information obtained by them from other persons.

As you know, certain of the Commitment Parties may be full service securities
firms engaged, either directly or through their affiliates, in various
activities, including securities trading, commodities trading, investment
management, financing and brokerage activities and financial planning and
benefits counseling for both companies and individuals. In the ordinary course
of these activities, certain of the Commitment Parties and their respective
affiliates may actively engage in commodities trading or trade the debt and
equity securities (or related derivative securities) and financial instruments
(including bank loans and other obligations) of you, the Company and other
companies which may be the subject of the arrangements contemplated by this
Commitment Letter for their own account and for the accounts of their customers
and may at any time hold long and short positions in such securities and
financial instruments. Certain of the Commitment Parties or their affiliates may
also co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities and financial instruments of you, the Company or other companies
which may be the subject of the arrangements contemplated by this Commitment
Letter or engage in commodities trading with any thereof.

The Commitment Parties and their respective affiliates may have economic
interests that conflict with those of you or the Company. You agree that the
Commitment Parties will act under this Commitment Letter as independent
contractors and that nothing in this Commitment Letter or the Fee Letter will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Commitment Parties and you, the Company, your and
its respective equity holders or your and their respective affiliates. You
acknowledge and



--------------------------------------------------------------------------------

agree that (i) the transactions contemplated by this Commitment Letter and the
Fee Letter are arm’s-length commercial transactions between the Commitment
Parties and, if applicable, their affiliates, on the one hand, and you, on the
other, (ii) in connection therewith and with the process leading to such
transaction each Commitment Party and its applicable affiliates (as the case may
be) is acting solely as a principal and not as agent or fiduciary of you, the
Company, your and its respective management, equity holders, creditors,
affiliates or any other person, (iii) the Commitment Parties and their
applicable affiliates (as the case may be) have not assumed an advisory or
fiduciary responsibility or any other obligation in favor of you or your
affiliates with respect to the transactions contemplated hereby or the process
leading thereto (irrespective of whether the Commitment Parties or any of their
respective affiliates have advised or are currently advising you or the Company
on other matters) except the obligations expressly set forth in this Commitment
Letter and the Fee Letter and (iv) you have consulted your own legal and
financial advisors to the extent you deemed appropriate. You further acknowledge
and agree that you are responsible for making your own independent judgment with
respect to such transactions and the process leading thereto. Please note that
the Commitment Parties are not providing any tax, accounting or legal advice in
any jurisdiction. You agree that you will not claim that the Commitment Parties
or their applicable affiliates, as the case may be, have rendered advisory
services of any nature or respect, or owe a fiduciary or similar duty to you or
your affiliates, in connection with such transaction or the process leading
thereto.

In addition, you and we acknowledge that MLPFS has been retained by Holdings as
a financial advisor (in such capacity, the “Buy-Side Financial Advisor”) to
Holdings in connection with the Acquisition. Each party hereto agrees to such
retention, and further agrees not to assert any claim any such party might
allege based on any actual or potential conflicts of interest that might be
asserted to arise or result from, on the one hand, the engagement of the
Buy-Side Financial Advisor and, on the other hand, our and our affiliates’
relationships with you as described and referred to herein.

You acknowledge that we may receive a benefit, including without limitation, a
discount, credit or other accommodation, from any counsel based on the fees such
counsel may receive on account of their relationship with us including, without
limitation, fees paid pursuant hereto.

9. Confidentiality.

You agree that you will not disclose, directly or indirectly, the Fee Letter and
the contents thereof or this Commitment Letter, the Term Sheet, the other
exhibits and attachments hereto and the contents of each thereof, or the
activities of any Commitment Party pursuant hereto or thereto, to any person or
entity without prior written approval of the Lead Arrangers (such approval not
to be unreasonably withheld or delayed), except (a) to you and your officers,
directors, agents, employees, attorneys, accountants, advisors, controlling
persons or equity holders on a confidential and need-to-know basis, (b) if the
Commitment Parties consent in writing to such proposed disclosure or (c) in any
legal, judicial or administrative proceeding or as otherwise required by
applicable law, rule or regulation (including, the Commitment Letter (but not
the Fee Letter, other than the aggregate fee amount, unless required by the
Securities and Exchange Commission or other regulatory agency or in any other
legal, judicial or administrative proceeding, in which case you shall provide
only a version redacted in a customary manner, unless an unredacted version is
specifically requested or required, in which case an unredacted



--------------------------------------------------------------------------------

version may be provided), without limitation, any applicable rules of any
national securities exchange and/or applicable federal securities laws in
connection with any Securities and Exchange Commission filing relating to the
Acquisition) or as requested by a governmental and/or regulatory authority (in
which case you agree, to the extent permitted by law, rule or regulation, to
inform us promptly thereof prior to such disclosure); provided that (i) you may
disclose this Commitment Letter (but not the Fee Letter) and the contents hereof
to the Company (including any shareholder representative), its subsidiaries and
their respective officers, directors, agents, employees, attorneys, accountants,
advisors, or controlling persons or equity holders, on a confidential and
need-to-know basis, (ii) you may disclose the Commitment Letter and its contents
(but not the Fee Letter) in any syndication or other marketing materials in
connection with the Credit Facilities or in connection with any required public
filing relating to the Transactions, (iii) you may disclose the Term Sheets and
the contents thereof, to potential Lenders and to rating agencies in connection
with obtaining ratings for the Borrowers and the Credit Facilities and the Notes
or other Securities, (iv) you may disclose the aggregate fee amount contained in
the Fee Letter as part of Projections, pro forma information or a generic
disclosure of aggregate sources and uses related to fee amounts related to the
Transactions to the extent customary or required in offering and marketing
materials for the Credit Facilities or in any required public filing relating to
the Transactions and (v) (to the extent portions thereof have been redacted in a
customary manner (including the portions thereof addressing fees payable to the
Commitment Parties and/or the Lenders and economic flex terms)) you may disclose
the Fee Letter and the contents thereof to the Company (including any
shareholder representative), its subsidiaries and their respective officers,
directors, agents, employees, attorneys, accountants, advisors, or controlling
persons or equity holders, on a confidential and need-to-know basis.

The Commitment Parties and their affiliates will use all confidential
information provided to them or such affiliates by or on behalf of you hereunder
or in connection with the Acquisition and the related Transactions solely for
the purpose of providing the services which are the subject of this Commitment
Letter and shall treat confidentially all such information and shall not
publish, disclose or otherwise divulge, such information; provided that nothing
herein shall prevent any Commitment Party and their affiliates from disclosing
any such information (a) pursuant to the order of any court or administrative
agency or in any pending legal, judicial or administrative proceeding, or
otherwise as required by applicable law, rule or regulation or compulsory legal
process based on the advice of counsel (in which case the Commitment Parties
agree (except with respect to any audit or examination conducted by bank
accountants or any regulatory authority exercising examination or regulatory
authority), to the extent practicable and not prohibited by applicable law, rule
or regulation, to inform you promptly thereof prior to disclosure), (b) upon the
request or demand of any regulatory authority having jurisdiction over the
Commitment Parties or any of their respective affiliates (in which case the
Commitment Parties agree (except with respect to any audit or examination
conducted by bank accountants or any regulatory authority exercising examination
or regulatory authority), to the extent practicable and not prohibited by
applicable law, to inform you promptly thereof prior to disclosure), (c) to the
extent that such information becomes publicly available other than by reason of
improper disclosure by such Commitment Party or any of its affiliates or any
related parties thereto in violation of any confidentiality obligations owing to
you, the Company or any of your or its respective affiliates (including those
set forth in this paragraph), (d) to the extent that such information is
received by such Commitment Party or any of its affiliates from a third party
that is not, to such Commitment Party’s knowledge, violating any contractual or
fiduciary



--------------------------------------------------------------------------------

confidentiality obligations owing to you, the Company or any of your or its
respective affiliates or related parties, (e) to the extent that such
information is independently developed by the Commitment Parties or any of their
affiliates, (f) to such Commitment Party’s affiliates and to its and their
respective directors, officers, employees, legal counsel, independent auditors,
professionals and other experts or agents who need to know such information in
connection with the Transactions and who are informed of the confidential nature
of such information and are or have been advised of their obligation to keep
information of this type confidential, (g) to potential or prospective Lenders,
participants or assignees and to any direct or indirect contractual counterparty
to any swap or derivative transaction relating to you or any of your
subsidiaries, in each case who agree to be bound by the terms of this paragraph
(or language substantially similar to this paragraph); provided that the
disclosure of any such information to any Lenders or prospective Lenders or
participants or prospective participants referred to above shall be made subject
to the acknowledgment and acceptance by such Lender or prospective Lender or
participant or prospective participant that such information is being
disseminated on a confidential basis (on substantially the terms set forth in
this paragraph or as is otherwise reasonably acceptable to you and each
Commitment Party, including, without limitation, as agreed in any Information
Materials or other marketing materials) in accordance with the standard
syndication processes of such Commitment Party or customary market standards for
dissemination of such type of information, or (h) for purposes of enforcing its
rights hereunder and in the Fee Letter in any legal proceedings and for purposes
of establishing a defense in any legal proceedings. The Commitment Parties’ and
their affiliates’, if any, obligations under this paragraph shall terminate
automatically and be superseded by the confidentiality provisions in the
definitive documentation relating to the Credit Facilities upon the initial
funding thereunder. The provisions of this paragraph shall otherwise terminate
on the second anniversary of the date hereof.

With your consent (not to be unreasonably withheld), at the Commitment Parties’
own expense, the Commitment Parties may place advertisements in financial and
other newspapers and periodicals or on a home page or similar place for
dissemination of information on the Internet or worldwide web as the Commitment
Parties may choose, and circulate similar promotional materials, after the
closing of the transactions in the form of a “tombstone”, “case study” or
otherwise, containing information customarily included in such advertisements
and materials, including (i) the names of the Borrowers and their affiliates (or
any of them), (ii) the Commitment Parties and their affiliates’ titles and roles
in connection with the transactions, and (iii) the amount, type and closing date
of such transactions.

10. Miscellaneous.

This Commitment Letter and the commitments hereunder shall not be assignable by
any party hereto (other than by you, on or after the Closing Date, to the
Nexstar Borrower or another entity, so long as such entity is newly formed under
the laws of Delaware and is, or will be, owned by you after giving effect to the
Transactions and shall (directly or through a wholly-owned subsidiary) own the
Nexstar Borrower or be the successor to the Nexstar Borrower) without the prior
written consent of each other party hereto other than to additional Commitment
Parties pursuant to Section 2 hereof (such consent not to be unreasonably
withheld or delayed) (and any attempted assignment without such consent shall be
null and void). This Commitment Letter and the commitments hereunder are
intended to be solely for the benefit of the parties



--------------------------------------------------------------------------------

hereto (and Indemnified Persons) and are not intended to confer any benefits
upon, or create any rights in favor of, any person other than the parties hereto
(and Indemnified Persons to the extent expressly set forth herein). Subject to
the limitations set forth in Section 3 above, the Commitment Parties reserve the
right to employ the services of their affiliates or branches in providing
services contemplated hereby and to allocate, in whole or in part, to their
affiliates or branches certain fees payable to the Commitment Parties in such
manner as the Commitment Parties and their affiliates or branches may agree in
their sole discretion and, to the extent so employed, such affiliates and
branches shall be entitled to the benefits and protections afforded to, and
subject to the provisions governing the conduct of, the Commitment Parties
hereunder. This Commitment Letter may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by each of the
Commitment Parties and you. This Commitment Letter may be executed in any number
of counterparts, each of which shall be deemed an original and all of which,
when taken together, shall constitute one agreement. Delivery of an executed
counterpart of a signature page of this Commitment Letter by facsimile
transmission or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart hereof. This Commitment
Letter (including the exhibits hereto), together with the Fee Letter dated the
date hereof, supersede all prior understandings, whether written or oral, among
us with respect to the Credit Facilities and sets forth the entire understanding
of the parties hereto with respect thereto. THIS COMMITMENT LETTER AND THE FEE
LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK; PROVIDED, HOWEVER, THAT (A) THE INTERPRETATION OF THE
DEFINITION OF “MATERIAL ADVERSE EFFECT” (AS DEFINED IN THE ACQUISITION
AGREEMENT) (AND WHETHER OR NOT A MATERIAL ADVERSE EFFECT HAS OCCURRED), (B) THE
DETERMINATION OF THE ACCURACY OF ANY SPECIFIED ACQUISITION AGREEMENT
REPRESENTATION AND WHETHER AS A RESULT OF ANY INACCURACY THEREOF YOU AND ANY OF
YOUR AFFILIATES HAVE THE RIGHT TO TERMINATE YOUR AND ITS OBLIGATIONS THEREUNDER
OR TO DECLINE TO CONSUMMATE THE ACQUISITION AND (C) THE DETERMINATION OF WHETHER
THE ACQUISITION HAS BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE
ACQUISITION AGREEMENT SHALL, IN EACH CASE, BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement with respect to the subject matter contained herein
(it being understood and agreed that the availability and funding of the Credit
Facilities is subject to conditions precedent), including the good faith
negotiation of the Credit Facilities Documentation by the parties hereto in a
manner consistent with this Commitment Letter and (ii) the Fee Letter is a
legally valid and binding agreement of the parties thereto with respect to the
subject matter set forth therein. Promptly following the execution of this
Commitment Letter and Fee Letter, the parties hereto shall proceed with the
negotiation in good faith of the Credit Facilities Documentation for purposes of
executing and delivering the Credit Facilities Documentation substantially
simultaneously with the consummation of the Acquisition.



--------------------------------------------------------------------------------

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Commitment Letter, the Fee Letter or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and agrees that all claims in respect of any such action or
proceeding shall only be heard and determined in such New York State court or,
to the extent permitted by law, in such Federal court, (b) waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Commitment Letter or the transactions
contemplated hereby in any such New York State or in any such Federal court,
(c) waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court and (d) agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each of the parties
hereto agrees that service of process, summons, notice or document by registered
mail addressed to you or us at the addresses set forth above shall be effective
service of process for any suit, action or proceeding brought in any such court.

We hereby notify you that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT
Act”), each of us and each of the Lenders may be required to obtain, verify and
record information that identifies the Borrowers and the Guarantors, which
information may include their names, addresses, tax identification numbers and
other information that will allow each of us and the Lenders to identify the
Borrowers and the Guarantors in accordance with the PATRIOT Act. This notice is
given in accordance with the requirements of the PATRIOT Act and is effective
for each of us and the Lenders.

The indemnification, compensation (if applicable), reimbursement (if
applicable), jurisdiction, governing law, venue, waiver of jury trial,
syndication, waiver of fiduciary duty, waiver of conflicts and confidentiality
provisions contained herein and in the Fee Letter shall remain in full force and
effect regardless of whether the Credit Facilities Documentation shall be
executed and delivered and notwithstanding the termination or expiration of this
Commitment Letter or the Initial Lenders’ commitments hereunder; provided that
your obligations under this Commitment Letter (other than your obligations with
respect to (a) assistance to be provided in connection with the syndication
thereof (including supplementing and/or correcting Information and Projections)
prior to the Syndication Date and (b) confidentiality) shall automatically
terminate and be superseded by the provisions of the Credit Facilities
Documentation upon the initial funding thereunder, and you shall automatically
be released from all liability in connection therewith at such time. You may
terminate this Commitment Letter and/or the Initial Lenders’ commitments with
respect to the Credit Facilities (or portion thereof) hereunder at any time
subject to the provisions of the preceding sentence.



--------------------------------------------------------------------------------

Section headings used herein are for convenience of reference only and are not
to affect the construction of, or to be taken into consideration in
interpreting, this Commitment Letter.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to the Commitment Parties, executed counterparts hereof and of the Fee
Letter not later than 11:59 p.m., New York City time, on January 27, 2016. The
Initial Lenders’ respective commitments and the obligations of the Lead
Arrangers hereunder will expire at such time in the event that the Commitment
Parties have not received such executed counterparts in accordance with the
immediately preceding sentence. If you do so execute and deliver to us this
Commitment Letter and the Fee Letter, we agree to hold our commitment available
for you until the earliest of (i) after execution of the Acquisition Agreement
and prior to the consummation of the Transactions, the termination of the
Acquisition Agreement in accordance with its terms, (ii) the consummation of the
Acquisition with or without the funding of the Credit Facilities and (iii) 11:59
p.m., New York City time, on January 27, 2017 (or April 27, 2017, if the Initial
Outside Date (as defined in the Acquisition Agreement) is extended to the Second
Outside Date (as defined in the Acquisition Agreement) under the Acquisition
Agreement), provided that if the 15 business day period set forth in paragraph
10 and/or paragraph 11 of Exhibit D, as applicable, has commenced but has not
ended by the last business day immediately prior to such date, then on the date
that is the tenth business day following the final day of such 15 business day
period (such earliest date, the “Expiration Date”). Upon the occurrence of any
of the events referred to in the preceding sentence, this Commitment Letter and
the commitments of each of the Commitment Parties hereunder and the agreement of
the Lead Arrangers to provide the services described herein shall automatically
terminate unless the Commitment Parties shall, in their discretion, agree to an
extension in writing.

THE WRITTEN AGREEMENT (WHICH INCLUDES THE TERM SHEETS) AND THE FEE LETTER
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.

 

Very truly yours, BANK OF AMERICA, N.A. By  

 

  Name:   Title:

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

By  

 

  Name:   Title:

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH

By  

 

  Name:   Title: By  

 

  Name:   Title: CREDIT SUISSE SECURITIES (USA) LLC By  

 

  Name:   Title:

[Signature Page to Project Galaxy Commitment Letter]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By  

 

  Name:   Title: By  

 

  Name:   Title:

DEUTSCHE BANK AG CAYMAN ISLANDS

BRANCH

By  

 

  Name:   Title: By  

 

  Name:   Title: DEUTSCHE BANK SECURITIES INC. By  

 

  Name:   Title: By  

 

  Name:   Title:

[Signature Page to Project Galaxy Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first above written:

 

NEXSTAR BROADCASTING GROUP INC.

 

By  

 

  Name:   Title:

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

EXHIBIT A

Project Galaxy

Transaction Description

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the other Exhibits to the Commitment Letter to which this Exhibit A
is attached (the “Commitment Letter”) or in the Commitment Letter. In the case
of any such capitalized term that is subject to multiple and differing
definitions, the appropriate meaning thereof in this Exhibit A shall be
determined by reference to the context in which it is used.

Nexstar Broadcasting, Inc., a Delaware corporation (“Nexstar”), intends to
acquire (the “Acquisition”), directly or indirectly, all of the outstanding
equity interests in an entity previously identified to us as “Marigold” (the
“Company”) pursuant to the Agreement and Plan of Merger, dated as of January 27,
2016 (the “Acquisition Agreement”).

In connection with the foregoing, it is intended that:

 

a) Nexstar will establish a newly formed corporation under the laws of the State
of Delaware (“Newco”), which shall be a direct wholly-owned subsidiary of
Nexstar.

 

b) Nexstar will cause its parent Nexstar Broadcasting Group Inc. (“Holdings”) to
issue an agreed amount of its common stock as set forth in the Acquisition
Agreement and contribute such common stock to Nexstar in the form of common
equity, which will contribute such common stock to Newco for distribution to the
shareholders of the Company as part of the acquisition consideration (the “Stock
Contribution”).

 

c)

(i) Nexstar, Mission and Marshall will obtain senior secured term A loan
facilities denominated in dollars (the “Term A Facilities”) in an aggregate
principal amount for Nexstar, Mission and Marshall equal to $250.0 million,
senior secured term B loan facilities denominated in dollars (the “Term B
Facilities”) in an aggregate principal amount for Nexstar, Mission and Marshall
equal to $2,870 million, a senior secured short term facility in the form of a
term loan in an aggregate principal amount for Nexstar only equal to $250.0
million (the “Short Term Facility” and, together with the Term A Facilities and
the Term B Facilities, the “Term Facilities”) (provided that the amount of the
Short Term Facility will be reduced dollar for dollar by an amount equal to the
unrestricted cash and cash equivalents on hand at the Nexstar Borrower and the
Company immediately prior to giving effect to the Transactions in excess of an
amount equal to the aggregate net cash proceeds received by the Nexstar Borrower
and its subsidiaries or affiliates from all Regulatory Divestitures (as defined
in the Acquisition Agreement) consummated on or prior to the Closing Date in
accordance with the Acquisition Agreement (such net cash proceeds, the
“Regulatory Divesture Proceeds”)) and senior secured revolving credit facilities
denominated in dollars in an aggregate principal amount for Nexstar, Mission and
Marshall equal to $175.0 million (the “Revolving Facilities”, and collectively
with the Term Facilities, the “Senior Secured Credit Facilities”), in each case
as described in Exhibit B to the Commitment Letter and (ii) Nexstar will issue
up to $1,180 million in senior unsecured notes (the “Notes”) or other Securities
(as defined in the Fee Letter) in a Rule 144A/Regulation S offering, or, in the
event the Notes or other Securities cannot be issued on the Closing Date or less
than $1,180 million of Notes or other Securities are issued on the Closing Date,
obtain the senior

 

A-1



--------------------------------------------------------------------------------

  unsecured increasing rate bridge facility described in Exhibit C to the
Commitment Letter (the “Bridge Facility” and, collectively with the Senior
Secured Credit Facilities, the “Credit Facilities”); provided that the aggregate
amount of the commitments in respect of the Bridge Facility and, if applicable,
the aggregate amount of the Notes or other Securities, shall be reduced by an
amount equal to the aggregate amount of Regulatory Divestiture Proceeds.

 

d) (i) on the Closing Date, (A) all amounts outstanding (other than contingent
obligations) under (1) the Fifth Amended and Restated Credit Agreement (the
“Existing Nexstar Credit Agreement”) dated December 3, 2012 by and among
Nexstar, Holdings, Bank of America, N.A. as administrative agent, L/C issuer and
swing line lender and the lending institutions from time to time party thereto
(as amended, supplemented, amended and restated or otherwise modified from time
to time), (2) the Fourth Amended and Restated Credit Agreement (the “Existing
Mission Credit Agreement”) dated December 3, 2012 by and among Mission, Bank of
America, N.A. as administrative agent and the lending institutions from time to
time party thereto (as amended, supplemented, amended and restated or otherwise
modified from time to time) and (3) the Credit Agreement (the “Existing Marshall
Credit Agreement”, together with the Existing Nexstar Credit Agreement and the
Existing Mission Credit Agreement, the “Existing Credit Agreements”) dated
December 1, 2014 by and among Marshall, Bank of America, N.A. as administrative
agent and L/C issuer and the lending institutions from time to time party
thereto (as amended, supplemented, amended and restated or otherwise modified
from time to time) will be repaid in full and the commitments thereunder shall
be terminated and, other than to the extent the refinancing of such facilities
with the Senior Secured Credit Facilities is accomplished by an amendment or
amendment and restatement in a manner satisfactory to the Lead Arrangers, all
guarantees and collateral with respect thereto shall be released and (B) all
amounts outstanding (other than contingent obligations) under (1) the Amended
and Restated Credit Agreement dated July 31, 2013 by and among the Company,
certain affiliates of the Company, Royal Bank of Canada as administrative agent,
L/C issuer and swing line lender and the lending institutions from time to time
party thereto (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Existing Media General Credit Agreement”) and
(2) the Credit Agreement dated July 31, 2013 by and among Shield Media LLC,
Shield Media Lansing LLC, as holding companies, WXXA-TV LLC, WLAJ TV LLC as
borrowers, Royal Bank of Canada as administrative agent and the lending
institutions from time to time party thereto (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “Existing Shield
Credit Agreement”, and together with the Existing Media General Credit
Agreement, the “Existing Company Credit Agreements”) will be repaid in full and
the commitments thereunder shall be terminated and, other than to the extent the
refinancing of such facilities with the Senior Secured Credit Facilities is
accomplished by an amendment or amendment and restatement in a manner
satisfactory to the Lead Arrangers, all guarantees and collateral with respect
thereto shall be released and (ii)(1) the 6.375% Senior Notes due 2021 issued by
Lin Television Corporation will be repaid in full (whether by redemption, tender
offer or other defeasance) and (2) the 5.875% Senior Notes due 2022 issued by
Lin Television Corporation will be subject to a change of control offer in
accordance with the terms of the indenture governing such 5.875% Senior Notes
(the transactions described in this paragraph (d) above, collectively, the
“Refinancing” and the transactions described in clauses (i)(A)(1), (i)(B)(1) and
(ii) above, collectively, the “Required Refinancing”).

 

A-2



--------------------------------------------------------------------------------

e) The proceeds of the Stock Contribution and the initial borrowing under the
Credit Facilities and/or the Notes on the Closing Date will be applied (i) to
pay the consideration in connection with the Acquisition and any portion of the
Breakup Fee (as defined in the Acquisition Agreement) payable on the Closing
Date to Meredith Corporation, (ii) to pay the fees and expenses incurred in
connection with the Transactions (such fees and expenses, the “Transaction
Costs”) and (iii) to pay for the Refinancing (the amounts set forth in clauses
(i) through (iii) above, collectively, the “Acquisition Costs”).

The transactions described above (including the payment of Transaction Costs)
are collectively referred to herein as the “Transactions”.

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

Project Galaxy

$250.0 Million1 Senior Secured Short Term Facility

$250.0 Million Senior Secured Term A Facilities

$2870.0 Million Senior Secured Term B Facilities

$175.0 Million Senior Secured Revolving Facilities

Summary of Principal Terms and Conditions2

 

Borrowers:   

Nexstar Broadcasting, Inc. (the “Nexstar Borrower”), Mission Broadcasting, Inc.
(the “Mission Borrower”), Marshall Broadcasting Group, Inc. (the “Marshall
Borrower”), Shield Media LLC, Shield Media Lansing LLC, as holding companies,
and WXXA-TV LLC and WLAJ TV LLC, as borrowers (collectively the “Shield
Borrowers”) and collectively referred to as the “Borrower” or “Borrowers”.

 

The Nexstar Borrower is a wholly-owned direct subsidiary of Holdings. Holdings,
together with all direct and indirect restricted subsidiaries of Holdings
(including Newco and its restricted subsidiaries) are referred to herein as the
“Nexstar Entities”. The Mission Borrower, together with all of its direct and
indirect restricted subsidiaries, are referred to herein as the “Mission
Entities”. The Marshall Borrower, together with all of its direct and indirect
restricted subsidiaries, are referred to herein as the “Marshall Entities”. The
Shield Borrowers, together with all of their direct and indirect restricted
subsidiaries, are referred to as the “Shield Entities”.

Transactions:    As set forth in Exhibit A to the Commitment Letter. 

 

1  The amount of the Short Term Facility will be reduced dollar for dollar by an
amount equal to the unrestricted cash and cash equivalents on hand at the
Nexstar Borrower and the Company immediately prior to giving effect to the
Transactions in excess of an amount equal to the aggregate amount of Regulatory
Divestiture Proceeds.

2 

All capitalized terms used but not defined herein shall have the meaning given
them in the Commitment Letter to which this Term Sheet is attached, including
Exhibit A thereto.

 

B-1



--------------------------------------------------------------------------------

Senior Administrative Agent and Collateral Agent:    With respect to each of the
Senior Secured Credit Facilities (as defined below), Bank of America, N.A. will
act as sole administrative agent and sole collateral agent (in such capacities,
the “Senior Administrative Agent”) for a syndicate of banks, financial
institutions and other entities reasonably acceptable to the Nexstar Borrower
and the Senior Administrative Agent (excluding any Disqualified Lender) which
will become a Lender after the Closing Date, and subject to bail-in provisions
set forth in the Senior Secured Credit Facilities Documentation, (together with
the Initial Lenders, the “Lenders”), and will perform the duties customarily
associated with such roles. Lead Arrangers and Bookrunners:    Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any of its designated affiliates),
Credit Suisse Securities (USA) LLC and Deutsche Bank Securities Inc., and any
additional lead arrangers appointed in accordance with the Commitment Letter
will act as joint lead arrangers and joint bookrunners for the Senior Secured
Credit Facilities (collectively, the “Lead Arrangers”), and will perform the
duties customarily associated with such role. Additional Agents:    The Nexstar
Borrower may designate additional financial institutions to act as syndication
agent and/or documentation agent, provided that any bail-in provisions (as
applicable) are acceptable to the Senior Administrative Agent with respect to
such financial institutions. Senior Secured Credit Facilities:   

The Senior Secured Credit Facilities will consist of (i) up to $250.0 million in
the aggregate for the Borrowers under the senior secured Term A Facilities
(defined below) denominated in dollars, (ii) up to $2870.0 million in the
aggregate for the Borrowers under the senior secured Term B Facilities (defined
below) denominated in dollars, (iii) up to $175.0 million in the aggregate for
the Borrowers under the senior secured Revolving Facilities (defined below)
denominated in dollars and (iv) up to $250.0 million3 for the Nexstar Borrower
under the senior secured Short Term Facility (defined below) denominated in
dollars, in each case as further set forth below:

 

(A)   Nexstar Term A Facility: an allocated portion of the Term A Facilities
available for the Nexstar Borrower (the “Nexstar Term A Facility”, and the loans
thereunder, the “Nexstar Term A Loans”).

 

 

3  The amount of the Short Term Facility will be reduced dollar for dollar by an
amount equal to the unrestricted cash and cash equivalents on hand at the
Nexstar Borrower and the Company immediately prior to giving effect to the
Transactions in excess of an amount equal to the aggregate amount of Regulatory
Divestiture Proceeds.

 

B-2



--------------------------------------------------------------------------------

  

(B)   Marshall Term A Facility: an allocated portion of the Term A Facilities
available for the Marshall Borrower equal to the amount of the outstanding term
A loans under the Existing Marshall Credit Agreement (the “Marshall Term
Facility”, and the loans thereunder, the “Marshall Term Loan”).

 

The Nexstar Term A Facility and the Marshall Term Facility and any portion of
the Nexstar Term A Facility reallocated for the Shield Borrowers (the “Shield
Term A Facility”) are collectively referred to as the “Term A Facilities” and
the loans thereunder, the “Term A Loans”.

 

(C)   Nexstar Term B Facility: an allocated portion of the Term B Facilities
available to the Nexstar Borrower (the “Nexstar Term B Facility” and together
with the Nexstar Term A Facility and the Short Term Facility (defined below),
the “Nexstar Term Facilities”, and the loans thereunder, the “Nexstar Term B
Loans” and together with the Nexstar Term A Loans and the Short Term Facility,
the “Nexstar Term Loans”).

 

(D)   Mission Term B Facility: an allocated portion of the Term B Facilities
available to the Mission Borrower (the “Mission Term B Facility” the “Mission
Term Facilities”, and the loans thereunder, the “Mission Term B Loans”).

 

The Nexstar Term B Facility, the Mission Term B Facility, and any portion of the
above Term B Facilities reallocated for the Shield Borrowers (the “Shield Term B
Facility” and together with the Shield Term A Facility, the “Shield Term
Facilities”, and the loans thereunder, the “Shield Term Loans”), are
collectively referred to as the “Term B Facilities” and the loans thereunder,
the “Term B Loans”. The Nexstar Term Facilities, the Mission Term B Facility,
the Marshall Term Facility and the Shield Term Facilities are collectively
referred to as the “Term Facilities” and the loans thereunder, the “Term Loans”.

 

B-3



--------------------------------------------------------------------------------

  

(E)   Nexstar Revolving Facility: an allocated portion of the Revolving
Facilities available to the Nexstar Borrower (the “Nexstar Revolving Facility”
and, together with the Nexstar Term Facilities, the “Nexstar Credit
Facilities”).

 

(F)    Mission Revolving Facility: an allocated portion of the Revolving
Facilities available to the Mission Borrower (the “Mission Revolving Facility”
and, together with the Mission Term B Facility, the “Mission Credit
Facilities”).

 

(G)   Marshall Revolving Facility: an allocated portion of the Revolving
Facilities available to the Marshall Borrower equal to the amount of the
revolving credit commitment under the Existing Marshall Credit Agreement (the
“Marshall Revolving Facility” and, together with the Marshall Term Facilities,
the “Marshall Credit Facilities”).

 

The Nexstar Revolving Facility, the Mission Revolving Facility and the Marshall
Revolving Facility, and any portion of the above Revolving Facilities
reallocated for the Shield Borrowers (the “Shield Revolving Facility”, and,
together with the Shield Term Facilities, the “Shield Credit Facilities”) are
collectively referred to as the “Revolving Facilities”.

 

(H)   Nexstar Short Term Facility: a short term facility in the form of a term
loan in the amount of $250.0 million4 and available only to the Nexstar Borrower
(the “Short Term Facility” and the loans thereunder the “Short Term Loans”).

 

The Revolving Facilities together with the Term Facilities, are collectively
referred to as the “Senior Secured Credit Facilities”. Lenders with commitments
under the Revolving Facilities are collectively referred to as “Revolving
Lenders”, the commitments under the Revolving Facilities are collectively
referred to as

 

4  The amount of the Short Term Facility will be reduced dollar for dollar by an
amount equal to the unrestricted cash and cash equivalents on hand at the
Nexstar Borrower and the Company immediately prior to giving effect to the
Transactions in excess of an amount equal to the aggregate amount of Regulatory
Divestiture Proceeds.

 

B-4



--------------------------------------------------------------------------------

  

“Revolving Commitments” and the loans thereunder, together with (unless the
context otherwise requires) the swingline borrowings referred to below, are
collectively referred to as “Revolving Loans”; and together with the Term Loans,
the “Loans”.

 

Except as specifically set forth below, not less than four business days prior
to the Closing Date, the Borrowers and the Senior Administrative Agent shall
reasonably allocate (i) the aggregate amount of the Term A Facilities among the
Nexstar Term A Facility, and the Shield Term A Facility (if any), (ii) the
aggregate amount of the Term B Facilities among the Nexstar Term B Facility, the
Mission Term B Facility, and the Shield Term B Facility (if any) and (iii) the
aggregate amount of the Revolving Facilities among the Nexstar Revolving
Facility, the Mission Revolving Facility and the Shield Revolving Facility (if
any), as applicable. The Nexstar Borrower may request to allocate no amount to
the Mission Credit Facilities, the Marshall Credit Facilities and/or the Shield
Credit Facilities on the Closing Date if the Nexstar Borrower believes in good
faith that the Mission Entities, the Marshall Entities and/or the Shield
Entities would reasonably be expected to fail to satisfy all of the conditions
set forth under the title “Conditions to Initial Borrowing”.

 

If any one or more of the Mission Borrower, Marshall Borrower or Shield
Borrowers are unable to satisfy a condition precedent to closing on the Closing
Date, the Nexstar Borrower will have up to (i) five business days with respect
to the Mission Borrower and (ii) fifteen business days with respect to the
Marshall or Shield Borrower after the Closing Date to satisfy each such
condition precedent and reallocate the applicable portion of the Nexstar Term A
Facility, Nexstar Term B Facility and the Nexstar Revolving Facility held in the
escrow account referenced in the section entitled “Purpose” below to any one or
more of the Mission Borrower, the Marshall Borrower or the Shield Borrowers to
consummate the Mission Credit Facilities, the Marshall Credit Facilities and the
Shield Credit Facilities, as applicable, and in each case as contemplated
herein. Notwithstanding the foregoing, such reallocation will only be permitted
hereby if such reallocation and consummation of the applicable Mission Credit
Facilities, Marshall Credit Facilities and/or Shield Credit

 

B-5



--------------------------------------------------------------------------------

  

constitutes a full refinancing of the outstanding amounts under the Existing
Mission Credit Agreement, Existing Marshall Credit Agreement and Existing Shield
Credit Agreement, as applicable, and the Mission Credit Facilities, the Marshall
Credit Facilities and the Shield Credit Facilities are effectuated on the terms
and conditions contemplated herein.

 

Following the Closing Date, the Senior Administrative Agent shall have the right
to reallocate the aggregate amount of the Short Term Facility, the Term A
Facilities, the Term B Facilities and/or the Revolving Facilities, among the
Lenders, as applicable, to achieve pro rata holdings in each of

 

(1) the Nexstar Term A Facility, the Marshall Term Facility and the Shield Term
A Facility,

 

(2) the Nexstar Term B Facility, the Mission Term B Facility and the Shield
Term B Facility, and

 

(3) the Nexstar Revolving Facility, the Mission Revolving Facility, the Marshall
Revolving Facility, and the Shield Revolving Facility, and

 

(4) the Short Term Facility,

 

as applicable, on terms, and subject to conditions, substantially consistent
with those in the Existing Nexstar Credit Agreement.

Revolver Reallocation:    Subject to the terms and conditions set forth below
and in the Documentation Precedent (defined below) with respect to the existing
permitted revolver reallocation, so long as there exists no default or event of
default both before and after giving effect to any such reallocation, the
Borrowers may reallocate the unused revolving commitments between the Nexstar
Revolving Facility, the Mission Revolving Facility, the Marshall Revolving
Facility and the Shield Revolving Facility, up to, but no more than three times
during the term of the Senior Secured Credit Facilities, in each case only so
long as the revolving commitment percentages of the Lenders thereunder remain
unchanged and the aggregate commitments for the Revolving Facilities are not
increased by any such reallocation, and to the extent permitted by the FCC.

 

B-6



--------------------------------------------------------------------------------

Separate Credit Facilities; Marshall Facilities   

Notwithstanding the description of the Senior Secured Credit Facilities and the
revolver reallocation mechanisms set forth above and the documentation of the
Mission Credit Facilities, the Marshall Credit Facilities and the Shield Credit
Facilities under one form of credit agreement as described below, the Nexstar
Credit Facilities, the Mission Credit Facilities, the Marshall Credit Facilities
and the Shield Credit Facilities are separate credit facilities made available
to the Nexstar Borrower, the Mission Borrower, the Marshall Borrower and the
Shield Borrowers respectively and each Borrower is not co-borrower under the
Senior Secured Credit Facilities provided to any other Borrower (other than the
Shield Borrowers as co-borrowers under the Shield Credit Facilities). For the
avoidance of doubt, as described below under the section entitled “Guarantees”,
the Nexstar Borrower and Holdings and its subsidiaries that are guarantors of
the Nexstar Credit Facilities will guarantee the Mission Credit Facilities, the
Marshall Credit Facilities and the Shield Credit Facilities respectively and the
Mission Entities will guarantee the Nexstar Credit Facilities to the extent
required under the section entitled “Guarantees” below.

 

Notwithstanding anything herein to the contrary, the amount of the Marshall
Revolving Facility and the amount of the Marshall Term Facility, respectively,
will be equal to or less than the amount of the revolving credit commitment as
of the Closing Date and the outstanding amount of the term A facility as of the
Closing Date, respectively, under the Existing Marshall Credit Agreement.

Swingline Loans:    In connection with the Nexstar Revolving Facility, Bank of
America (in such capacity, the “Swingline Lender”) will make available to the
Nexstar Borrower a swingline facility under which the Nexstar Borrower may make
short-term borrowings in dollars upon same-day notice (in minimum amounts to be
mutually agreed upon and integral multiples to be agreed upon) of up to $25
million. Except for purposes of calculating the commitment fee described below,
any such swingline borrowings will reduce availability under the Nexstar
Revolving Facility on a dollar-for-dollar basis.

 

B-7



--------------------------------------------------------------------------------

   Upon notice from the Swingline Lender, the Revolving Lenders under the
Nexstar Revolving Facility will be unconditionally obligated to purchase
participations in any swingline loan pro rata based upon their commitments under
the Nexstar Revolving Facility.    If any Revolving Lender under the Nexstar
Revolving Facility becomes a “defaulting Lender”, then the swingline exposure of
such defaulting Lender will automatically be reallocated among the
non-defaulting Lenders pro rata in accordance with their commitments under the
Nexstar Revolving Facility up to an amount such that the revolving credit
exposure of such non-defaulting Lender does not exceed its commitments. In the
event such reallocation does not fully cover the exposure of such defaulting
Lender, the Swingline Lender may require the Nexstar Borrower to repay such
“uncovered” exposure in respect of the swingline loans and will have no
obligation to make swingline loans to the extent such swingline loans would
exceed the available commitments of the non-defaulting Revolving Lenders under
the Nexstar Revolving Facility. Incremental Facilities:    The Senior Secured
Credit Facilities Documentation will permit the Borrowers to add one or more
incremental term loan facilities and/or make one or more increases to any of the
Term A Facilities and/or Term B Facilities under the Senior Secured Credit
Facilities Documentation (each, an “Incremental Term Facility”) and/or increase
commitments under the Revolving Facilities (any such increase, an “Incremental
Revolving Increase”) and/or add one or more incremental revolving credit
facility tranches (each an “Incremental Revolving Facility”; the Incremental
Term Facilities, the Incremental Revolving Increases and the Incremental
Revolving Facilities are collectively referred to as “Incremental Facilities”)
in a manner substantially similar to the Existing Credit Agreements in an
aggregate amount of up to (a) $400 million plus (b) unlimited additional amounts
so long as on a pro forma basis after giving effect to the incurrence of any
such Incremental Facility (assuming the full amount thereof is drawn) and after
giving effect to any acquisition consummated in connection therewith and all
other appropriate pro forma adjustments (but excluding the cash proceeds of any
Incremental Facilities), (x) to the extent such Incremental Facility is secured
on a pari passu basis, the First Lien Senior Secured Leverage Ratio (as defined
below) does not exceed 4.00x, (y) to

 

B-8



--------------------------------------------------------------------------------

   the extent secured on a junior lien basis, the Senior Secured Leverage Ratio
(as defined below) does not exceed 5.50x and (z) to the extent unsecured, the
Total Leverage Ratio (as defined below) does not exceed 6.50x, in each case of
clauses (x)-(z) above, assuming each such Incremental Facility is fully drawn
and other than amounts incurred concurrently with the incurrence of Incremental
Facilities in reliance on clause (a) above, in which case the applicable
leverage ratio shall be permitted to exceed the maximum ratio set forth above to
the extent of such amounts incurred in reliance on clause (a), and in each case
subject to the following terms and conditions: (i) the Incremental Facilities
will be guaranteed by the guarantors under the Senior Secured Credit Facilities
and will not be secured by assets other than the collateral securing the Senior
Secured Credit Facilities on a pari passu basis to the extent such Incremental
Facilities are secured), (ii) the representations and warranties in the Senior
Secured Credit Facilities Documentation shall be true and correct in all
material respects on and as of the date of the incurrence of the Incremental
Facilities (although any representations and warranties which expressly relate
to a given date or period shall be required only to be true and correct in all
material respects as of the respective date or for the respective period, as the
case may be), subject to customary “Sungard” limitations to the extent the
proceeds of any Incremental Facility are being used to finance a Limited
Condition Acquisition, (iii) no existing Lender will be required to participate
in any such Incremental Facility without its consent, (iv) except to the extent
provided below in the case that the proceeds of any Incremental Facility are
being used to finance a Limited Condition Acquisition, no default or event of
default under the Senior Secured Credit Facilities would exist after giving
effect thereto, (v) the maturity date of any Incremental Term Facility shall be
no earlier than the maturity date of the Term B Facilities (or, in the case of
any Incremental Term A Facility, the maturity date of the Term A Facilities) and
the weighted average life of such Incremental Term Facility shall be not shorter
than the then remaining weighted average life of the Term B Facilities (or, in
the case of any Incremental Term A Facility, the then remaining weighted average
life of the Term A Facilities), (vi) (A) in the case of an Incremental Revolving
Increase, the maturity date of such

 

B-9



--------------------------------------------------------------------------------

   Incremental Revolving Increase shall be the same as the maturity date of the
Revolving Facilities, such Incremental Revolving Increase shall require no
scheduled amortization or mandatory commitment reduction prior to the final
maturity of the Revolving Facilities and the Incremental Revolving Increase
shall be on the exact same terms and pursuant to the exact same documentation
applicable to the Revolving Facilities and (B) in the case of an Incremental
Revolving Facility, the maturity date of such Incremental Revolving Facility
shall be no earlier than the maturity date of the Revolving Facilities and such
Incremental Revolving Facility shall require no scheduled amortization or
mandatory commitment reduction prior to the final maturity of the Revolving
Facilities, (vii) the interest rate margins and (subject to clauses (v)
and (vi)) amortization schedule applicable to any Incremental Facility shall be
determined by the Borrowers and the lenders thereunder; provided that if any
Incremental Term Facility that is not an Incremental Term A Facility (such
facility, an “Incremental Term B Facility”) is incurred during the first twelve
(12) months after the Closing Date, in the event that the interest rate margins
for such Incremental Term B Facility are higher than the interest rate margins
for the Term B Facilities by more than 50 basis points, then the interest rate
margins for the Term B Loans shall be increased to the extent necessary so that
such interest rate margins are equal to the interest rate margins for such
Incremental Term B Facility minus 50 basis points; provided, further, that, in
determining the interest rate margins applicable to any Incremental Term B
Facility and any Term B Loans, (x) (1) customary arrangement, commitment,
underwriting, structuring and/or amendment fees (regardless of whether any such
fees are paid to or shared in whole or in part with any lender) and (2) any
other fee that is not payable to all relevant lenders generally shall be
excluded, (y) OID and upfront fees paid to the lenders thereunder shall be
included (with OID being equated to interest based on assumed four-year life to
maturity) and (z) if the Incremental Term B Facilities include an interest rate
floor greater than the interest rate floor for the existing Term B Loans, such
differential between interest rate floors shall be equated to the applicable
interest rate margin for purposes of determining whether an increase to the
interest rate

 

B-10



--------------------------------------------------------------------------------

  

margin under the existing Term B Loans shall be required, but only to the extent
an increase in the interest rate floor in the existing Term B Loans would cause
an increase in the interest rate then in effect thereunder, and in such case the
interest rate floor (but not the interest rate margin) applicable to the
existing Term B Loans shall be increased to the extent of such differential
between interest rate floors (all adjustments made pursuant to this clause
(vii), the “MFN Adjustments”), (viii) any Incremental Term Facility, for
purposes of mandatory prepayments, shall be treated no more favorably than the
Term A Facilities and the Term B Facilities, (ix) any Incremental Term Facility
or any Incremental Revolving Facility shall be on terms and pursuant to
documentation to be determined; provided that, to the extent such terms and
documentation are not consistent with the applicable Term Facility or Revolving
Facility, as the case may be (except to the extent permitted by clause (v),
(vi), (vii) or (viii) above), they shall be reasonably satisfactory to the
Senior Administrative Agent (it being understood that no consent shall be
required from the Senior Administrative Agent for terms or conditions that are
more restrictive than the Senior Secured Credit Facilities Documentation if the
Lenders under the applicable initial Term Facility or Revolving Facility receive
the benefit of such terms or conditions through their addition to the Senior
Secured Credit Facilities Documentation), (x) each Incremental Facility shall be
in such minimum amounts and subject to such notice provisions and other
mechanics to be agreed and to be set forth in the Senior Secured Credit
Facilities Documentation and (xi) each Incremental Facility will be structured
in a manner to preserve the pro rata nature of the Lenders’ interests in and
across each of the Senior Secured Credit Facilities and Incremental Facilities
(in each case consistent with the objectives set forth in Section 10.21 of the
Existing Nexstar Credit Agreement and the “Nexstar/Mission/Marshall Ratable
Status” as set forth therein).

 

“Incremental Term A Facility” means a term loan “A” facility, which is marketed
primarily to banking institutions rather than to institutional investors,
including any increase to any of the Term A Facilities.

 

B-11



--------------------------------------------------------------------------------

  

 

“First Lien Senior Secured Leverage Ratio” means the ratio of (a) Consolidated
Total Indebtedness (as defined below) of the Borrowers and their restricted
subsidiaries secured by first priority liens as of the last day of such Test
Period to (b) Consolidated EBITDA (as defined below) for the most recently
completed four fiscal quarters (“Test Period”).

 

“Senior Secured Leverage Ratio” means the ratio of (a) Consolidated Total
Indebtedness of the Borrowers and their respective restricted subsidiaries as of
the last day of such Test Period that is secured by liens to (b) Consolidated
EBITDA for such Test Period.

 

“Total Leverage Ratio” means the ratio of (a) Consolidated Total Indebtedness of
the Borrowers and their respective restricted subsidiaries as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

 

“Consolidated EBITDA” to be defined substantially the same as set forth in the
Borrower’s Indenture dated as of January 29, 2015, governing its 6.125% Senior
Notes due 2022 (the “Precedent Indenture”), provided that (a) add-backs for cost
savings, and synergies (including any savings from restructuring activities)
shall be subject to a 20% cap for any four quarter period (such synergies
included in the 20% cap shall include all synergies identified by the Nexstar
Borrower to the Lead Arrangers prior to the date hereof, which shall be in an
amount of no less than $75 million and any other synergies identified by the
Nexstar Borrower to the Lead Arrangers after the date hereof and reasonably
acceptable to the Lead Arrangers) and (b) addbacks for actual restructuring
charges will be capped at 10% for any four quarter period; provided further that
in each case of (a) and (b) preceding, any such cost savings, synergies or
similar pro forma adjustments shall be reasonably expected to be realized within
12 months of the relevant transaction) for such Test Period.

 

“Consolidated Total Indebtedness” means, with respect to the Borrowers and their
respective restricted subsidiaries, the outstanding principal amount of
indebtedness for borrowed money (other than indebtedness in respect of cash
management services and intercompany indebtedness) minus the lesser of (a) the
aggregate amount of unrestricted cash and cash equivalents included in the
consolidated balance sheet of the Borrowers and their respective restricted
subsidiaries and (b) the sum of $200 million plus otherwise unrestricted
escrowed debt proceeds of the Borrowers and their respective restricted
subsidiaries.

 

B-12



--------------------------------------------------------------------------------

Refinancing Facilities:   

The Senior Secured Credit Facilities Documentation will permit the Borrowers to
refinance loans under the Term A Facilities and Term B Facilities (or any
Incremental Term Facility) or commitments under the Revolving Facilities (or any
Incremental Revolving Facility) from time to time, in whole or part, with one or
more new term facilities (each, a “Refinancing Term Facility”) or new revolving
credit facilities (each, a “Refinancing Revolving Facility”; the Refinancing
Term Facilities and the Refinancing Revolving Facilities are collectively
referred to as “Refinancing Facilities”), respectively, under the Senior Secured
Credit Facilities Documentation with the consent of the Borrowers, the Senior
Administrative Agent and the institutions providing such Refinancing Term
Facility or Refinancing Revolving Facility in a manner substantially similar to
the Existing Credit Agreements.

 

Purpose:   

(A)   Except to the extent proceeds are required to be funded directly into
escrow pursuant to the following two paragraphs below, the proceeds of
borrowings under the Term A Facilities and Term B Facilities will be used by the
Borrowers on the Closing Date, together with the Stock Contribution, the
proceeds from borrowings under the Revolving Facilities, the proceeds from the
Bridge Facility and/or the Notes and other Securities and cash on hand at the
Borrowers, to pay the Acquisition Costs. The proceeds of the Short Term Facility
will be used solely to fund the Acquisition.

 

If (1) no amount is allocated to the Marshall Credit Facilities, Mission Credit
Facilities and/or the Shield Credit Facilities on the Closing Date, or (2) less
than the full amount necessary to repay the existing indebtedness of the
Marshall Borrower, the Mission Borrower and/or the Shield Borrowers is allocated
to the Marshall Credit Facilities, the Mission Credit Facilities and/or the
Shield Credit Facilities, as applicable, on the

 

B-13



--------------------------------------------------------------------------------

  

Closing Date, an amount equal to the sum of the outstanding revolving
commitments plus the outstanding term loan amounts of each of the existing
indebtedness of the Marshall Borrower, the Mission Borrower and/or the Shield
Borrowers, as applicable, will be funded from the proceeds of the Nexstar Credit
Facilities directly into an escrow account at the Senior Administrative Agent on
terms satisfactory to the Senior Administrative Agent and pledged by the Nexstar
Borrower as cash collateral for the existing or assumed guarantee obligations of
the Nexstar Borrower with respect to amounts outstanding under the Existing
Marshall Credit Agreement, the Existing Mission Credit Agreement and the
Existing Shield Credit Agreement (collectively the “Nexstar Existing Guarantee
Obligations”), as applicable.

 

Unless such escrowed funds are (x) with respect to the Mission Credit
Facilities, within five business days after the Closing Date and (y) with
respect to the Marshall Credit Facilities and the Shield Credit Facilities,
within fifteen business days after the Closing Date (each such period in
clauses (x) and (y) above, an “Escrow Hold Period”) (i) used by the Nexstar
Borrower to satisfy the Nexstar Guarantee Obligations in full, or
(ii) reallocated to the Marshall Borrower, the Mission Borrower and the Shield
Borrowers, as applicable, to consummate the full refinancing of their respective
existing obligations under the Marshall Credit Facilities, the Mission Credit
Facilities and/or the Shield Credit Facilities, as applicable, in each case as
set forth under the title “Senior Secured Credit Facilities”, the escrow
agreement and the Senior Secured Credit Facilities Documentation will provide
that at the expiration of the applicable Escrow Hold Period the Nexstar Borrower
shall be deemed to have automatically and irrevocably directed the Senior
Administrative Agent to apply all such escrowed amounts to satisfy in full the
Nexstar Existing Guarantee Obligations.

 

B-14



--------------------------------------------------------------------------------

  

(B)   The letters of credit and proceeds of Revolving Loans (except as set forth
below) will be used by the Borrowers and their subsidiaries for working capital
and other general corporate purposes, including the financing of permitted
acquisitions, and, subject to the limitation below under “Availability”, to
finance a portion of the Acquisition Costs.

Availability:   

(A)   Each of the Term Facilities will be available in a single drawing on the
Closing Date. Amounts borrowed under the Term Facilities that are repaid or
prepaid may not be reborrowed.

  

(B)   The Revolving Facilities (exclusive of letter of credit usage) will be
made available on the Closing Date (i) to finance a portion of the Acquisition
Costs, (ii) to finance any amount of OID or upfront fees imposed pursuant to the
“market flex” provisions of the Fee Letter or in connection with the issuance of
the Notes or any other Securities on the Closing Date and/or (iii) for working
capital and other general corporate purposes; provided that on the Closing Date
after giving effect to all the Transactions, there must be not less than $50
million of availability under the Nexstar Revolving Facility remaining
(excluding in such calculation of availability all escrowed amounts as described
in the “Purpose” section). Additionally, letters of credit may be issued on the
Closing Date under the Nexstar Revolving Facility in order to, among other
things, backstop or replace letters of credit outstanding on the Closing Date
under facilities no longer available to the Borrowers or their subsidiaries as
of the Closing Date. Otherwise, subject to the terms of the Senior Secured
Credit Facilities Documentation, (i) letters of credit (in the case of the
Nexstar Revolving Facility) and Revolving Loans will be available at any time
prior to the final maturity of the Revolving Facilities, in minimum principal
amounts to be agreed upon and (ii) amounts repaid under the Revolving Facilities
may be reborrowed.

Interest Rates and Fees:    As set forth on Annex I hereto.

 

B-15



--------------------------------------------------------------------------------

Default Rate:    With respect to overdue principal, the applicable interest rate
plus 2.00% per annum, and with respect to any other overdue amount (including
overdue interest), the interest rate applicable to Base Rate loans (as defined
in Annex I hereto) plus 2.00% per annum and in each case, shall be payable on
demand. Letters of Credit:    An aggregate amount of $25 million of the Nexstar
Revolving Facility will be available to the Nexstar Borrower for the purpose of
issuing letters of credit denominated in dollars to support the obligations of
the Nexstar Borrower and its restricted subsidiaries. Letters of credit under
the Nexstar Revolving Facility will be issued by the Senior Administrative Agent
and/or other Revolving Lenders reasonably acceptable to the Nexstar Borrower and
the Senior Administrative Agent (each an “Issuing Bank”). Each letter of credit
shall expire not later than the earlier of (a) 12 months after its date of
issuance or such longer period as may be agreed with the applicable Issuing Bank
and (b) the fifth business day prior to the final maturity of the Nexstar
Revolving Facility unless cash collateralized or backstopped in a manner
reasonably acceptable to the Issuing Bank; provided that any letter of credit
may provide, at the Nexstar Borrower’s option, for renewal thereof for
additional periods of up to 12 months or such longer period as may be agreed
with the applicable Issuing Bank (which in no event shall extend beyond the date
referred to in clause (b) above). The face amount of any outstanding letter of
credit (and, without duplication, any unpaid drawing in respect thereof) will
reduce availability under the Nexstar Revolving Facility on a dollar-for-dollar
basis.    Drawings under any letter of credit shall be reimbursed by the Nexstar
Borrower (whether with its own funds or with the proceeds of loans under the
Nexstar Revolving Facility) within one business day after notice of such drawing
is received by the Nexstar Borrower from the relevant Issuing Bank (subject to
the payment of interest by the Borrowers for such day). The Revolving Lenders
will be irrevocably and unconditionally obligated to acquire participations in
each letter of credit, pro rata in accordance with their commitments under the
Nexstar Revolving Facility, and to fund such participations in the event the
Nexstar Borrower does not reimburse an Issuing Bank for drawings within the time
period specified above.

 

B-16



--------------------------------------------------------------------------------

  

If any Revolving Lender under the Nexstar Revolving Facility becomes a
“defaulting Lender”, then the letter of credit exposure of such defaulting
Lender will automatically be reallocated among the non-defaulting Lenders pro
rata in accordance with their commitments under the Nexstar Revolving Facility
up to an amount such that the revolving credit exposure of such non-defaulting
Lender does not exceed its commitments. In the event that such reallocation does
not fully cover the exposure of such defaulting Lender, the applicable Issuing
Bank may require the Nexstar Borrower to cash collateralize such “uncovered”
exposure in respect of each outstanding letter of credit and will have no
obligation to issue new letters of credit, or to extend, renew or amend existing
letters of credit to the extent letter of credit exposure would exceed the
available commitments of the non-defaulting Revolving Lenders, unless such
“uncovered” exposure is cash collateralized to the Issuing Bank’s reasonable
satisfaction.

 

Final Maturity and Amortization:   

(A)   Term A Facilities

 

Commencing on the first full fiscal quarter ended after the Closing Date, each
of the Term A Facilities will amortize in quarterly installments in aggregate
annual amounts equal to (i) 5% of the original principal amount of such Term A
Facility for the first year after the Closing Date, (ii) 5% of the original
principal amount of such Term A Facility for the second year after the Closing
Date, (iii) 7% of the original principal amount of such Term A Facility for the
third year after the Closing Date, (iv) 10% of the original principal amount of
such Term A Facility for the fourth year after the Closing Date and (v) 10% of
the original principal amount of such Term A Facility for the fifth year after
the Closing Date, with the balance payable on the maturity date thereof. The
Term A Facilities will mature on the date that is 5 years after the Closing Date
(such date, the “Term A Stated Maturity Date”); provided that (i) if as of the
date that is ninety-one (91) days prior to the stated maturity date of any of
the Nexstar Borrower’s unsecured note issuances outstanding on the Closing Date
(including without limitation, any unsecured note issuances acquired in
connection with the “Marigold” acquisition) that have outstanding notes
thereunder on such date in the aggregate in excess of $200 million (such date,
the “Springing Term A Maturity Date”), the

 

B-17



--------------------------------------------------------------------------------

  

Term A Stated Maturity Date shall be the Springing Term A Maturity Date and (ii)
the Senior Secured Credit Facilities Documentation shall provide the right for
individual Lenders to agree to extend the maturity date of the outstanding Term
A Loans upon the request of the Borrowers and without the consent of any other
Lender (and as further described below).

 

Notwithstanding the foregoing, the amortization and maturity date for the
Marshall Term Facility will be unchanged from the existing amortization and
maturity date for the term A facility under the Existing Marshall Credit
Agreement (and will not be extended or altered by operation of the Senior Credit
Facilities).

 

(B)   Term B Facilities

 

Commencing on the first full fiscal quarter ended after the Closing Date, each
of the Term B Facilities will amortize in equal quarterly installments in
aggregate annual amounts equal to 1.0% of the original principal amount of such
Term B Facility, with the balance payable on the maturity date thereof. The Term
B Facilities will mature on the date that is seven years after the Closing Date
(such date, the “Term B Stated Maturity Date”); provided that (i) if as of the
date that is ninety-one (91) days prior to the stated maturity date of any of
the Nexstar Borrower’s unsecured note issuances outstanding on the Closing Date
(including without limitation, any unsecured note issuances acquired in
connection with the “Marigold” acquisition) that have outstanding notes
thereunder on such date in the aggregate in excess of $200 million (such date,
the “Springing Term B Maturity Date”) the Term B Stated Maturity Date shall be
the Springing Term B Maturity Date, and (ii) the Senior Secured Credit
Facilities Documentation shall provide the right for individual Lenders to agree
to extend the maturity date of the outstanding Term B Loans upon the request of
the Borrowers and without the consent of any other Lender (and as further
described below).

 

B-18



--------------------------------------------------------------------------------

  

(C)   Revolving Facilities

 

The Revolving Facilities will mature, and lending commitments thereunder will
terminate, on the date that is five years after the Closing Date (such date, the
“Revolving Stated Maturity Date”); provided that (i) if as of the date that is
ninety-one (91) days prior to the stated maturity date of any of the Nexstar
Borrower’s unsecured note issuances outstanding on the Closing Date (including
without limitation, any unsecured note issuances acquired in connection with the
“Marigold” acquisition) that have outstanding notes thereunder on such date in
the aggregate in excess of $200 million (such date, the “Springing Revolver
Maturity Date”), the Revolving Stated Maturity Date shall be the Springing
Revolver Maturity Date and (ii) that the Senior Secured Credit Facilities
Documentation shall provide the right of individual Lenders to agree to extend
the maturity of their Revolving Commitments upon the request of the Borrowers
and without the consent of any other Lender (and as further described below).

 

Notwithstanding the foregoing, the maturity date for the Marshall Revolving
Facility will be unchanged from the existing maturity date for the revolving
facility under the Existing Marshall Credit Agreement (and will not be extended
or altered by operation of the Senior Credit Facilities).

 

(D)   Short Term Facility

 

The Short Term Facility will not amortize. The outstanding balance of the Short
Term Facility will mature and be due and payable on the date that is 18 months
after the Closing Date (such date, the “Short Term Stated Maturity Date”).

 

Notwithstanding anything to the contrary set forth herein, the Senior Secured
Credit Facilities Documentation shall provide that the Borrowers may at any time
and from time to time request that all or a portion of any loans of such
Borrower (except the Short Term Loans) be converted to extend the scheduled
maturity date(s) of any payment of principal with respect to all or a portion of
any principal amount of such loans (any such loans which have been so converted,
“Extended Loans”) and upon such request of such Borrower any individual Lender
shall have the right to agree to extend the maturity date of its commitments
under the applicable Revolving Facility and outstanding Revolving Loans or Term
Loans without the consent of any other Lender; provided that all such requests
shall be

 

 

B-19



--------------------------------------------------------------------------------

  

made pro rata to all Lenders within the applicable relevant class and any
extension with respect to the Loans of a Borrower shall be consummated with a
comparable concurrent extension of the relevant Loans of the other Borrowers.
The terms of Extended Loans shall be substantially similar to the loans of the
existing class from which they are converted except for interest rates, fees,
amortization (which may result in a longer (but not shorter) weighted average
life than the existing class), final maturity date (which may be no earlier than
the existing class), provisions permitting optional and mandatory prepayments to
be directed first to the non-Extended Loans prior to being applied to Extended
Loans and certain other customary provisions to be agreed consistent with the
Documentation Precedent.

 

Guarantees:    All obligations of the Nexstar Borrower (the “Nexstar Borrower
Obligations”) under the Nexstar Credit Facilities and under any interest rate
protection or other swap or hedging arrangements (other than any obligation of
any Nexstar Guarantor to pay or perform under any agreement, contract, or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act (a “Swap”), if, and to the extent that, all or a
portion of the guarantee by such Nexstar Guarantor, or the grant by such Nexstar
Guarantor of a security interest to secure, such Swap (or any guarantee thereof)
is or becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (determined after giving
effect to any applicable keepwell, support, or other agreement for the benefit
of such Nexstar Guarantor and any and all applicable guarantees of such Nexstar
Guarantor swap obligations by the Nexstar Borrower or other Nexstar Guarantors)
at the time the guarantee of such Nexstar Guarantor becomes or would become
effective with respect to such Swap) or cash management arrangements entered
into with a Lender, the Senior Administrative Agent, a Lead Arranger or any
affiliate of a Lender, the Senior Administrative Agent or a Lead Arranger
(“Hedging/Cash Management Arrangements”) will be unconditionally guaranteed
jointly and severally on a senior secured basis (the “Nexstar Guarantees”) by
each of Holdings and the Nexstar Borrower, and their restricted subsidiaries,
Enterprise Technology LLC and

 

B-20



--------------------------------------------------------------------------------

  

its restricted subsidiaries (collectively the “Digital Entities”), the Mission
Entities, the Marshall Entities and the Shield Entities provided that,
(i) subject to clause (ii) following, the Mission Entities, the Marshall
Entities or the Shield Entities will not be required to guarantee the Nexstar
Borrower Obligations if they are Immaterial Subsidiaries (as defined below) and
(ii) notwithstanding clause (i) preceding, the Mission Entities will be required
to guarantee the Nexstar Borrower Obligations so long as the Mission Entities
guarantee any of the Nexstar Borrower’s bonds or notes outstanding on the
Closing Date (collectively, the “Nexstar Guarantors”). It is understood and
agreed that as of the Closing Date, the Marshall Entities and the Shield
Entities will constitute Immaterial Subsidiaries.

 

Each restricted subsidiary of (x) the Marshall Borrower will guarantee all
Marshall Borrower Obligations (to be defined as if each reference to the Nexstar
Borrower in the definition of Nexstar Borrower Obligations is a reference to the
Marshall Borrower) on substantially similar terms as the Nexstar Guarantees
described above, (y) the Mission Borrower will guarantee all Mission Borrower
Obligations (to be defined as if each reference to the Nexstar Borrower in the
definition of Nexstar Borrower Obligations is a reference to the Mission
Borrower) on substantially similar terms as the Nexstar Guarantees described
above and (z) the Shield Borrowers will guarantee all Shield Borrower
Obligations (to be defined as if each reference to the Nexstar Borrower in the
definition of Nexstar Borrower Obligations is a reference to the Shield
Borrowers) on substantially similar terms as the Nexstar Guarantees described
above. Nexstar Borrower Obligations, Mission Borrower Obligations, Marshall
Borrower Obligations and Shield Borrower Obligations are collectively referred
to as the “Borrower Obligations”.

 

The Nexstar Borrower and Nexstar Guarantors will guarantee the Marshall Borrower
Obligations, the Mission Borrower Obligations and the Shield Borrower
Obligations on substantially similar terms as the Nexstar Guarantees described
above.

 

In each case above, the guarantors described above (collectively, the
“Guarantors”) will not include Excluded Subsidiaries (as defined in the Existing
Credit Agreements). “Immaterial Subsidiary” will have a definition substantially
similar to the Precedent Indenture.

 

B-21



--------------------------------------------------------------------------------

   Notwithstanding the foregoing, subsidiaries may be excluded from the
guarantee requirements in circumstances where the applicable Borrower and the
Senior Administrative Agent reasonably agree that the cost of providing such a
guarantee is excessive in relation to the value afforded thereby. Security:   
Subject to the limitations set forth below in this section and subject to the
Certain Funds Provision, the Borrowers and each of the applicable Guarantors
shall grant the Senior Administrative Agent and the applicable Lenders valid and
perfected first priority liens and security interests in substantially the same
type of collateral securing the same types of obligations on a ratable basis as
in the Existing Credit Agreements, with the addition of the same types of
collateral from the Shield Entities (subject to the exceptions set forth below),
including, but not limited to (i) the equity interests of (a) the Nexstar
Entities, the Mission Entities, the Marshall Entities, the Digital Entities and
the Shield Entities, (b) each Guarantor (other than Holdings) and (c) each
direct or indirect domestic restricted subsidiary of each of the entities
specified in clause (i) preceding, and each Guarantor directly or indirectly
held by Holdings or any other Guarantor, (ii) the equity interests of each
Guarantor (other than Holdings) and of each direct or indirect domestic
restricted subsidiary of the Mission Borrower directly held by the Mission
Borrower, (iii) the equity interests of each Guarantor (other than Holdings) and
of each direct or indirect domestic restricted subsidiary of the Marshall
Borrower directly held by the Marshall Borrower, (iv) 65% of the voting stock
(and 100% of any non-voting stock) of each material first-tier foreign
restricted subsidiary of any Borrower and (v) material fee-owned real property,
accounts receivable, inventory, equipment, general intangibles (including
contract rights), investment property, U.S. intellectual property, intercompany
receivables, material intercompany notes, to the extent permissible under
applicable law, rights under or relating to FCC licenses and proceeds of the
foregoing; (collectively, but excluding the Excluded Assets (as defined below),
the “Collateral”); provided further that no additional categories of collateral
than what is in the Existing Credit Agreements and the Existing Company Credit
Agreements shall be required to be pledged.

 

B-22



--------------------------------------------------------------------------------

   Notwithstanding anything to the contrary, the Collateral shall exclude
(including from any applicable security documents) any exceptions to Collateral
set forth in the Existing Credit Agreements, company-owned life insurance
policies with respect to the employees of the Borrowers and Borrowers’ cafeteria
plan flex accounts and similar employee benefit arrangements (the “Excluded
Assets”).    Notwithstanding anything to the contrary, the applicable Borrower
and the Guarantors shall not be required, nor shall the Senior Administrative
Agent be authorized, (i) to take any additional steps to perfect the
above-described pledges, security interests and mortgages by any means other
than by (A) filings pursuant to the Uniform Commercial Code in the office of the
secretary of state (or similar central filing office) of the relevant State(s)
and filings in the applicable real estate records with respect to mortgaged
properties or any fixtures relating to mortgaged properties, (B) filings in
United States government offices with respect to intellectual property as
expressly required in the Senior Secured Credit Facilities Documentation,
(C) mortgages in respect of fee-owned real property with a fair market value in
excess of $10 million or (D) delivery to the Senior Administrative Agent to be
held in its possession of all Collateral consisting of intercompany notes, stock
certificates and other certificated equity ownership of the applicable Borrower
and its subsidiaries and the Guarantors and their subsidiaries and instruments,
in each case as expressly required in the Senior Secured Credit Facilities
Documentation, (ii) to take any action outside of the United States with respect
to any assets located outside of the United States (it being understood that
there shall be no security agreements or pledge agreements governed under the
laws of any non-U.S. jurisdiction), or (iii) to enter into any deposit account
control agreement or securities account control agreement with respect to any
deposit account or securities account (other than deposit accounts holding cash
collateral securing outstanding Letters of Credit or obligations owing to
Issuing Banks or the Swingline Lender arising from “uncovered exposure” of a
defaulting revolving lender).

 

B-23



--------------------------------------------------------------------------------

  

All the above-described pledges, security interests and mortgages shall be
created on terms to be set forth in the Senior Secured Credit Facilities
Documentation, and none of the Collateral shall be subject to other pledges,
security interests or mortgages (except permitted liens and other exceptions and
baskets to be set forth in the Senior Secured Credit Facilities Documentation).

 

The Senior Secured Credit Facilities Documentation shall contain customary
restrictions that the creation and enforcement of security interests shall be
subject to applicable communications laws and FCC regulations.

Mandatory Prepayments:    Loans under the Term Facilities shall be prepaid in a
manner substantially similar to the Existing Credit Agreements (treating the
Short Term Facility as a term A loan thereunder), provided that any voluntary
prepayments of Term Loans, and voluntary prepayments of Revolving Loans to the
extent the commitments thereunder are permanently reduced, made after the end of
any fiscal year and prior to the required date of such prepayment shall be
credited against the excess cash flow prepayment obligations. Voluntary
Prepayments and Reductions in Commitments:   

Voluntary reductions of the unutilized portion of the Revolving Facilities
commitments and voluntary prepayments of borrowings under the Senior Secured
Credit Facilities will be permitted at any time in minimum principal amounts to
be agreed upon, without premium or penalty (other than as provided below),
subject to reimbursement of the Lenders’ redeployment costs in the case of a
prepayment of LIBOR borrowings other than on the last day of the relevant
interest period.

 

All voluntary prepayments of the Term Facilities and any Incremental Term
Facility will be applied to the remaining amortization payments under such Term
Facilities or such Incremental Term Facility, as applicable, as directed by the
Borrowers (and absent such direction, in direct order of maturity thereof) and
may be applied to the Term Facilities or any Incremental Term Facility, in any
case, as directed by the Borrowers.

 

B-24



--------------------------------------------------------------------------------

Prepayment Premium:   

1.0% of the amount prepaid, payable in connection with any Repricing Event with
respect to all or any portion of any Term B Facility prior to the date that is
six months after the Closing Date.

 

As used herein, the term “Repricing Event” shall mean with respect to any Term B
Facility (i) any prepayment or repayment of the applicable Term B Loans with the
proceeds of, or any conversion of such Term B Loans into, any new or replacement
tranche of syndicated secured (if applicable) term B loans bearing interest with
an “Effective Yield” (as defined below) (but excluding the effect of any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders of such new or
replacement loans) less than the “Effective Yield” applicable to such Term B
Loans prepaid or repaid, but excluding any new or replacement loans incurred in
connection with a change of control or transformative acquisition and (ii) any
amendment to the applicable Term B Facility which reduces the “Effective Yield”
applicable to the applicable Term B Loans so long as, in each case, the primary
purpose of such refinancing or modification is to reduce the Effective Yield as
set forth above.

 

For purposes of the foregoing, “Effective Yield” shall mean, as of any date of
determination, the sum of (i) the higher of (A) the LIBOR rate on such date for
a deposit in dollars with a maturity of one month and (B) the LIBOR floor, if
any, with respect thereto as of such date, (ii) the interest rate margins as of
such date, (with such interest rate margin and interest spreads to be determined
by reference to the LIBOR rate) and (iii) the amount of OID and upfront fees
thereon (converted to yield assuming a four-year average life and without any
present value discount).

 

Documentation:    The definitive documentation for the Senior Secured Credit
Facilities (the “Senior Secured Credit Facilities Documentation”) will be based
on the Documentation Principles (as defined below) and shall be negotiated in
good faith and mutually agreed by the Nexstar Borrower, the Lead Arrangers and
the Initial Lenders.

 

B-25



--------------------------------------------------------------------------------

  

 

As used in this Senior Term Sheet, “Documentation Principles” shall mean
documentation and definitions, as applicable, that are substantially identical
to the Existing Nexstar Credit Agreement, in the case of the Nexstar Credit
Facilities, the Existing Mission Credit Agreement, in the case of the Mission
Credit Facilities, and the Existing Marshall Credit Agreement, in the case of
the Marshall Credit Facilities and the Shield Credit Facilities, provided that,
the Existing Mission Credit Agreement, the Existing Marshall Credit Agreement
and the credit agreement for the Shield Credit Facilities will be in
substantially the same form and documented under one form of credit agreement
with separate tranches available for each applicable Borrower (collectively, the
“Documentation Precedent”) and the related guarantee agreements and security
agreements executed and/or delivered in connection with the Documentation
Precedent, as modified to (i) reflect this Senior Term Sheet and contain only
those conditions to borrowing, mandatory prepayments, representations,
warranties, affirmative and negative covenants and events of default expressly
set forth in this Senior Term Sheet and otherwise be subject to the Certain
Funds Provisions and in a form that will not impair the availability of the
Senior Secured Credit Facilities on the Closing Date, (ii) conform accounting
definitions, including “Consolidated Net Income” and “Consolidated EBITDA” to
the Precedent Indenture, except as specifically set forth herein, (iii) give due
regard to operational and strategic requirements of the Borrowers and their
subsidiaries (after giving effect to the Transactions) in light of their size,
industries, practices, the Borrowers’ business plan and matters disclosed in the
Acquisition Agreement (including any Company specific provisions contained in
the Existing Company Credit Agreements), (iv) permit the incurrence of agreed-to
indebtedness and liens set forth in the Commitment Letter and the Fee Letter
(including pursuant to any “market flex” or “securities demand” provisions
therein) and refinancing thereof, (v) include administrative and operational
requirements of the Senior Administrative Agent and (vi) cure mistakes or
defects.

 

Counsel for the Borrowers shall prepare the initial drafts of the Senior Secured
Credit Facilities Documentation consistent with the Documentation Principles.

 

 

B-26



--------------------------------------------------------------------------------

Representations and Warranties:    Limited to the following (to be applicable to
the Nexstar Entities, the Mission Entities, the Marshall Entities, the Digital
Entities and the Shield Entities respectively) and subject to the Certain Funds
Provisions: organizational status and good standing; power and authority,
qualification, execution, delivery, binding effect and enforceability of the
Senior Secured Credit Facilities Documentation; with respect to the Senior
Secured Credit Facilities Documentation, no violation of, or conflict with, law,
organizational documents or agreements; compliance with law; PATRIOT ACT,
anti-money laundering laws, FCPA and OFAC; litigation; insurance matters; margin
regulations; material governmental and third party approvals and consents;
Investment Company Act; accurate and complete disclosure; accuracy of historical
and pro forma financial statements; no material adverse change (after the
Closing Date); taxes; ERISA; subsidiaries, equity interests and loan parties;
intellectual property; FCC Licenses; channel sharing arrangements; sharing
agreements and arrangements; environmental laws; use of proceeds; ownership of
properties; creation, perfection and priority (subject to permitted liens) of
liens and other security interests; broadcast licenses; consolidated Closing
Date solvency of Holdings (including all Mission Entities, Marshall Entities,
Digital Entities and Shield Entities); labor matters; status of the Senior
Secured Credit Facilities as senior debt; cross collateralization and cross
guaranties of the Nexstar Credit Facilities and the Mission Credit Facilities by
the Nexstar Entities, the Digital Entities and the Mission Entities; and the
collateralization by the Nexstar Entities and the Digital Entities of, and the
guarantees of the Nexstar Entities and Digital Entities of, the respective
obligations under each of the Marshall Credit Facilities and each Shield Credit
Facility, subject, in the case of each of the foregoing representations and
warranties, to customary qualifications and limitations for materiality to be
provided in the Senior Secured Credit Facilities Documentation and consistent
with the Documentation Principles. Conditions to Initial Borrowing:    The
availability of the initial borrowing and other extensions of credit under the
Senior Secured Credit Facilities on the Closing Date will be subject solely to
the applicable conditions set forth in the “Conditions to All Borrowings”
section below and in Exhibit D to the Commitment Letter. For the avoidance of
doubt, the conditions are applicable separately and independently for the
Nexstar Credit Facilities, the Mission Credit Facilities, the Marshall Credit
Facilities and the Shield Credit Facilities and each Credit Facility shall be
available on the Closing Date so long as the conditions applicable to such
Credit Facility have been satisfied.

 

B-27



--------------------------------------------------------------------------------

Conditions to All Borrowings:   

The making of each extension of credit under the Senior Secured Credit
Facilities shall be conditioned upon (a) delivery of a customary borrowing
notice, (b) the accuracy of representations and warranties in all material
respects (subject, on the Closing Date, to the Certain Funds Provisions) and (c)
after the Closing Date, the absence of defaults or events of default at the time
of, or after giving effect to the making of, such extension of credit, subject
to, in the case of clauses (b) and (c), the limitations set forth in the
sections entitled “Incremental Facilities” and “Limited Condition Acquisitions”
hereof to the extent the proceeds of any Incremental Facility are being used to
finance a Limited Condition Acquisition.

 

For the avoidance of doubt, the conditions are applicable separately and
independently for the Nexstar Credit Facilities, the Mission Credit Facilities,
the Marshall Credit Facilities and the Shield Credit Facilities and each Credit
Facility shall be available on the Closing Date so long as the conditions
applicable to such Credit Facility have been satisfied.

Additional Conditions to Initial Borrowings under the Mission Credit Facilities,
the Marshall Credit Facilities and the Shield Credit Facilities:   

The availability of the initial borrowing (or other initial extension of credit)
under each of the Mission Credit Facilities, the Marshall Credit Facilities and
each Shield Credit Facility, respectively, is subject to satisfaction of the
following additional conditions (1) receipt by the Senior Administrative Agent
of satisfactory representations and certificates as to the solvency of each of
(a) the Mission Entities on a consolidated basis, (b) the Marshall Entities on a
consolidated basis, and (c) each of the Shield Borrowers and its subsidiaries on
a consolidated basis and (2) receipt by the Senior Administrative Agent of
satisfactory (i) guaranties and collateralization of the obligations of each of
the Marshall Borrower and each Shield Borrower by the Nexstar Entities and the
Digital Entities, in each case to the extent and consistent with those required
under the Existing Nexstar Credit Facility and the related loan documentation,
and (ii) cross-collateralization and cross-guaranties by the Nexstar Entities,
the Digital Entities and the Mission Entities of the respective obligations of

 

 

B-28



--------------------------------------------------------------------------------

   (a) the Mission Borrower under the Mission Credit Facilities and (b) the
Nexstar Borrower under the Nexstar Credit Facilities, in each case to the extent
and consistent with those required under the Existing Nexstar Credit Facility
and the related loan documentation and the Existing Mission Credit Facility and
the related loan documentation. Affirmative Covenants:    Limited to the
following (to be applicable to the Nexstar Entities, the Mission Entities, the
Marshall Entities, the Digital Entities and the Shield Entities respectively
only): delivery of annual audited and quarterly (for each of the first three
quarters of each fiscal year) unaudited financial statements, consolidating
financial statements to reflect adjustments to eliminate unrestricted
subsidiaries, annual budgets in form customarily prepared by the Borrowers,
accountants’ letters and quarterly delivery of compliance certificate;
management’s discussion and analysis; lender conference calls; officers’
certificates and other information reasonably requested by the Senior
Administrative Agent; notices of defaults, litigation, ERISA Event, certain FCC
matters, new unrestricted subsidiaries and any other event which could
reasonably be expected to have a material adverse effect; inspections (subject
to frequency (so long as there is no ongoing event of default) and agreed-to
cost reimbursement limitations); delivery of all periodic or special reports
filed with the FCC or other governmental authority by any Borrower or any of
their subsidiaries if and only to the extent that such reports are publicly
available and indicate any material adverse change in the business, results of
operations or financial condition of the Nexstar Entities, the Mission Entities,
the Marshall Entities and the Shield Entities taken as a whole; maintenance of
property (subject to casualty, condemnation and normal wear and tear) and
customary insurance (but not, for the avoidance of doubt, flood insurance except
to the extent required by applicable law (including to the extent required by
regulatory law applicable to the Senior Administrative Agent or the Lenders));
maintenance of existence and corporate franchises, rights, licenses (including
FCC licenses) and privileges; maintenance and inspection of books and records;
payment of taxes and similar claims; compliance with laws and regulations
(including ERISA, environmental, the PATRIOT Act, OFAC, FCPA and

 

B-29



--------------------------------------------------------------------------------

  

anti-money laundering laws and including the Communications Act of 1934, as
amended and all other applicable and material FCC regulations and other
applicable and material communications regulations (or any successor statutes or
regulations and in each case as amended, modified or supplemented)); maintenance
of ratings, additional Guarantors and Collateral (subject to limitations set
forth above); use of proceeds; changes in lines of business; designation as
senior debt as applicable; further assurances on collateral matters and
post-closing covenant regarding Collateral consistent with provisions of section
entitled “Security” hereof; subject, in the case of each of the foregoing
covenants, to exceptions and qualifications to be provided in the Senior Secured
Credit Facilities Documentation and consistent with the Documentation
Principles.

 

Negative Covenants:   

Limited to the following (to be applicable to the Nexstar Entities, the Mission
Entities, the Marshall Entities, the Digital Entities and the Shield Entities
only) limitations on:

 

a)    the incurrence of debt, with exceptions including the ability to incur
indebtedness on the terms set forth in the sections entitled “Refinancing
Facilities”, “Additional Debt”, “Permitted Acquisitions”, “Incremental
Facilities” and “Permitted Debt Exchanges” hereof; provided that,
notwithstanding any provision permitting the incurrence of debt below, the
maximum amount of all such debt incurred and outstanding by a non-Guarantor
subsidiary shall in no event exceed in an aggregate principal amount for all
non-Guarantor subsidiaries the greater of (a) $20 million and (b) TBD% based on
pro forma total assets of the aggregate consolidated total assets of all
non-Guarantor subsidiaries at the time of incurrence;

 

b)    liens, with exceptions including the ability to incur additional liens on
the terms set forth (i) in the section entitled “Additional Debt” hereof,
(ii) in the section entitled “Permitted Acquisitions” hereof and (iii) under
“Incremental Facilities” above (or secured debt with terms that would be
permitted to be included in Refinancing Facilities (other than with respect to
the limits on

 

B-30



--------------------------------------------------------------------------------

  

the principal amount thereof) and which debt shall be deemed to be usage of the
Incremental Facilities and shall only be permitted to the extent Incremental
Facilities in the amount of such secured debt would have been permitted);
provided that, to the extent such debt is in the form of term loans that are
secured by liens on Collateral that are pari passu with the liens on the
Collateral securing the Borrower Obligations, (A) the MFN Adjustments (if any)
shall have been made and (B) such debt is subject to a customary intercreditor
agreement with the Senior Administrative Agent;

 

c)    fundamental changes;

 

d)    asset sales (including sales of capital stock of restricted subsidiaries)
and sale leasebacks (which, in each case, shall be permitted on the terms set
forth in the section entitled “Asset Sales” hereof);

 

e)    investments (which shall be permitted on the terms set forth in the
section entitled “General Restricted Payment Incurrence Test” hereof, pursuant
to an exception permitting unlimited intercompany investments among each
Borrower and its restricted subsidiaries, subject to a cap of $25 million on
investments (including but not limited to Permitted Acquisitions) in
non-Guarantor restricted subsidiaries, and so long as no default or event of
default shall have occurred and be continuing, investments using the Available
Amount, and acquisitions (which shall be permitted on the terms set forth in the
section entitled “Permitted Acquisitions” hereof);

 

f)     dividends or distributions on, or redemptions of, the Borrowers’ equity
interests, except, so long as no default or event of default shall have occurred
and be continuing and after giving pro forma effect to such payment
(i) distributions of the Available Amount, provided that, for purposes of this
clause (f) only, the Available Amount may reduce below zero up to an aggregate
amount below zero of not more than the amount of the dividend to be paid on the

 

B-31



--------------------------------------------------------------------------------

  

Closing Date in accordance with the Nexstar Borrower’s existing dividend policy,
(ii) distributions of a $50 million general basket, provided that (A) the
general basket will include a grower component equal to TBD% based on pro forma
total assets of the aggregate consolidated total assets of the restricted
subsidiaries, (B) notwithstanding anything herein to the contrary, up to $10
million of the general basket may be used subject to no existing default or
event of default, but without requiring pro forma covenant compliance and
(C) notwithstanding anything herein to the contrary, payments (1) made from the
proceeds of Dispositions (as defined in the CVR Agreement referenced below) of
any Company Spectrum (as defined in the CVR Agreement referenced below) and
(2) that are required to be made pursuant to the terms of the (x) the
Acquisition Agreement and (y) the Contingent Value Rights Agreement,
substantially in the form of Exhibit B to the Acquisition Agreement (the “CVR
Agreement”), will be permitted in addition to the other baskets to make
restricted payments and will not reduce the Available Amount and (iii) on the
terms set forth in the section entitled “General Restricted Payment Incurrence
Test” hereof;

 

g)    (i) prepayments, purchases or redemptions of Junior Debt (as defined
below) or subordinated indebtedness (the “Specified Indebtedness”), with
exceptions including (A) so long as no default or event of default shall have
occurred and be continuing, prepayments, purchases or redemptions using the
Available Amount and (B) on the terms set forth in the section entitled “General
Restricted Payment Incurrence Test” hereof, or (ii) amendments of any
documentation governing such Specified Indebtedness in a manner material and
adverse to the Lenders;

 

h)    negative pledge clauses and clauses restricting distributions from
restricted subsidiaries;

 

i)     transactions with affiliates;

 

B-32



--------------------------------------------------------------------------------

  

 

j)     customary passive entity covenant with respect to Holdings;

 

k)    sanctions; and

 

l)     shared services agreements, joint sales agreements, local marketing
agreements, channel sharing agreements or other similar contractual arrangements
for the provision of sales, programming, technical, business, management,
administrative, back-office or other similar services in support of the business
or operation of a television broadcast station, in each case between the Nexstar
Entities, the Mission Entities, the Marshall Entities and the Shield Entities,
as applicable.

 

The negative covenants will be subject, in the case of each of the foregoing
covenants to exceptions, qualifications and “baskets” consistent with the
Documentation Precedent to be set forth in the Senior Secured Credit Facilities
Documentation and as set forth below.

 

The “Available Amount” is to be comprised of (i) $150 million plus, without
duplication, (ii) retained Excess Cash Flow, plus (iii) the proceeds of new
public or private qualified equity issuances and qualified capital contributions
after the Closing Date (subject to customary exceptions), in each case, to the
extent received by the Nexstar Borrower and subject to the absence of any
continuing default or event of default. Only usage of the Available Amount in
excess of $25 million for any transaction or series of transactions shall
require the delivery of a certificate demonstrating the calculation of the
Available Amount.

 

Additional Debt:    The Nexstar Borrower or any restricted subsidiary that is a
Nexstar Guarantor will be permitted to incur additional junior lien or unsecured
indebtedness (any such junior lien or unsecured indebtedness, “Junior Debt”) and
first lien indebtedness (all such Junior Debt and first lien indebtedness,
“Additional Debt”) in an unlimited amount, subject to pro forma compliance
(excluding the cash proceeds of such debt from cash and cash equivalents) with
(x) in the case of first lien indebtedness, a First Lien Senior Secured Leverage

 

B-33



--------------------------------------------------------------------------------

  

Ratio of not greater than 4.00x (y) in the case of unsecured indebtedness, a
Total Leverage Ratio of not greater than 6.50x and (z) in the case of junior
lien indebtedness, a Senior Secured Leverage Ratio of not greater than 5.50x, in
each case of clauses (x) through (z) above, assuming such Additional Debt is
fully drawn, and the incurrence of all such Additional Debt is subject to the
following terms and conditions: (i) any such Additional Debt does not mature
prior to the maturity date of the Term B Facilities or have a weighted average
life less than the weighted average life of the Term B Facilities, (ii) any such
Additional Debt does not have mandatory prepayment, redemption or offer to
purchase events more onerous than those set forth in the Term B Facilities (it
being understood that customary bridge maturity dates will not be restricted and
the Borrowers shall be permitted to make any AHYDO “catch-up” payments, if
applicable, with respect to any Additional Debt), (iii) the other terms and
conditions of such Additional Debt (excluding pricing and optional prepayment or
redemption terms) reflect market terms and conditions at the time of incurrence
or issuance, (iv) liens securing Additional Debt are on property and assets that
constitute only Collateral and no other assets or properties of the Borrowers
and their restricted subsidiaries, and (v) secured debt is subject to a
customary intercreditor agreement with the Senior Administrative Agent.
Sublimits in amounts and terms to be agreed will be available within the baskets
set forth above for use by the Mission Borrower, the Marshall Borrower and the
Shield Borrowers.

 

Asset Sales:   

The Borrowers or any restricted subsidiary will be permitted to sell, transfer,
lease or otherwise dispose of assets so long as no default or event of default
shall have occurred and be continuing (after giving pro-forma effect to such
asset sale), subject to the following terms and conditions: (i) the percentage
of EBITDA attributable to all assets sold or exchanged during the term of the
Senior Secured Credit Facilities shall not exceed 40% and shall not exceed 25%
in any twelve-month period (provided that agreed-to sales of assets acquired in
connection with the “Marigold Acquisition” and sales of assets that are required
by law or regulation, or required by the Justice Department, the FCC or other
regulators to be divested in connection with any permitted acquisition
consummated after the Closing Date will be excluded in

 

B-34



--------------------------------------------------------------------------------

  

the calculation of the preceding caps); (ii) such asset sales are for fair
market value as reasonably determined by the Borrowers or the applicable
restricted subsidiary in good faith, (iii) the consideration for any such sales
in excess of $50.0 million is at least 75% cash consideration (including
designated non-cash consideration up to an amount to be agreed) and (iv) the
proceeds of such asset sales are subject to the terms set forth in the section
entitled “Mandatory Prepayments” hereof.

 

Notwithstanding anything herein to the contrary, Dispositions (as defined in the
CVR Agreement) of any Company Spectrum (as defined in the CVR Agreement) to the
extent proceeds thereof are required to be paid to the Holders (as defined in
the CVR Agreement) under the Acquisition Agreement and the CVR Agreement, will
be permitted in addition to the other baskets available for asset sales and will
not be included in the caps set forth above. For the avoidance of doubt,
proceeds of Dispositions (as defined in the CVR Agreement) of any Company
Spectrum (as defined in the CVR Agreement) will, to the extent that such
proceeds are not required to be paid to the Holders (as defined in the CVR
Agreement) under the Acquisition Agreement and the CVR Agreement, be included in
the calculation of usage of the baskets within the preceding caps on asset
sales, and in each case be subject to the terms set forth in the section
entitled “Mandatory Prepayments” hereof.

 

General Restricted Payment Incurrence Test:    The Senior Secured Credit
Facilities Documentation shall permit the Borrowers and their restricted
subsidiaries to make unlimited restricted payments, investments and prepayments
of Specified Indebtedness so long as at the time of making such restricted
payment, investment or prepayment of Specified Indebtedness (a) no default or
event of default shall have occurred and be continuing both before and after
giving effect to such restricted payment, investment or prepayment and
(b) (i) in the case of investments and prepayments of Specified Indebtedness,
the Total Leverage Ratio on a pro forma basis shall be no greater than 4.25x and
(ii) in the case of restricted payments, the Total Leverage Ratio on a pro forma
basis shall be no greater than 3.75x.

 

B-35



--------------------------------------------------------------------------------

Permitted Acquisitions:   

The Nexstar Borrower or any of its restricted subsidiaries that are Nexstar
Guarantors will be permitted to:

 

a)    make acquisitions (each, a “Permitted Acquisition”), subject to the
following terms and conditions: (i) except with respect to any Limited Condition
Acquisition to the extent provided below, there is no default or event of
default immediately before and immediately after giving pro forma effect to such
acquisition, (ii) after giving effect thereto, the Borrowers are in compliance
with the permitted lines of business covenant, (iii) all FCC licenses acquired
in connection with such acquisition shall be acquired by (A) the Nexstar
Borrower or a wholly-owned domestic subsidiary of the Nexstar Borrower or (B) by
a shared services party that is party to any sharing arrangement with a Nexstar
Entity and (iv) if the Borrowers or any of their restricted subsidiaries
acquires the majority of the equity interests of any person in connection with
such acquisition (provided, for the avoidance of doubt, that there shall be a
sublimit on minority investments to be agreed) such person will become a
restricted subsidiary and, to the extent required by, and subject to the
limitations set forth in, “Guarantees” and “Security” above, the acquired
company and its subsidiaries will become Guarantors and pledge their Collateral
to the Senior Administrative Agent, and

 

b)    incur and/or assume indebtedness in connection with such Permitted
Acquisitions, subject to the following terms and conditions: (i) except with
respect to a Limited Condition Acquisition to the extent provided below, before
and after giving effect thereto, no default or event of default has occurred and
is continuing, (ii) if such indebtedness is incurred or assumed and is secured
on a “first lien” basis (A) the First Lien Senior Secured Leverage Ratio would
be, on a pro forma basis after giving effect to the incurrence of such
indebtedness and such Permitted Acquisition or permitted investment or
acquisition as if such transaction occurred on the first day of the applicable
reference period, no

 

B-36



--------------------------------------------------------------------------------

  

greater than 4.00x, and (B) to the extent such liens are on Collateral securing
any of the Borrower Obligations, the beneficiaries thereof (or an agent on their
behalf) shall have entered into a customary intercreditor agreement with the
Senior Administrative Agent, (iii) if such indebtedness is incurred and is
secured on a “junior lien” basis, (A) the Senior Secured Leverage Ratio would
be, on a pro forma basis after giving effect to the incurrence of such
indebtedness and such Permitted Acquisition, permitted investment or acquisition
as if such transaction occurred on the first day of the applicable reference
period, no greater than 5.50x, and (B) to the extent such liens are on
Collateral securing any of the Borrower Obligations, the beneficiaries thereof
(or an agent on their behalf) shall have entered into a customary intercreditor
agreement with the Senior Administrative Agent and (iv) if such indebtedness is
incurred and if such indebtedness is unsecured, the Total Leverage Ratio would
be, on a pro forma basis after giving effect to the incurrence of such
indebtedness and such Permitted Acquisition as if such Permitted Acquisition,
permitted investment or acquisition occurred on the first day of the applicable
reference period, no greater than 6.50x; provided that in each case of
indebtedness assumed in connection with a Permitted Acquisition (x) such
indebtedness was not incurred in contemplation of such Permitted Acquisition and
(y) the only obligors with respect to any such indebtedness incurred shall be
the original obligors of such indebtedness prior to such Permitted Acquisition
(or in the case of a purchase of assets, the purchaser of such assets).

 

Sublimits in amounts to be agreed will be available within the baskets set forth
above for use by the Mission Borrower, the Marshall Borrower and the Shield
Borrowers.

 

 

B-37



--------------------------------------------------------------------------------

Limited Condition Acquisitions:   

In the case of the incurrence of any indebtedness (excluding, for the avoidance
of doubt, indebtedness under the Revolving Facilities but including any
Incremental Facilities) or liens or the making of any Permitted Acquisitions or
other investments, restricted payments, prepayments of Specified Indebtedness or
asset sales in connection with a Limited Condition Acquisition (as defined
below), at the Nexstar Borrower’s option, the relevant ratios and baskets shall
be determined, and any default or event of default blocker shall be tested, as
of the date the definitive acquisition agreements for such Limited Condition
Acquisition are entered into and calculated as if the acquisition and other pro
forma events in connection therewith were consummated on such date; provided
that if the Nexstar Borrower has made such an election, in connection with the
calculation of any ratio (other than for purposes of calculating compliance with
the Financial Covenant) or basket with respect to the incurrence of any debt
(including any Incremental Facilities) or liens, or the making of any Permitted
Acquisitions or other investments, restricted payments, prepayments of Specified
Indebtedness or asset sales on or following such date and prior to the earlier
of the date on which such Limited Condition Acquisition is consummated or the
definitive agreement for such Limited Condition Acquisition is terminated, any
such ratio shall be calculated on a pro forma basis assuming such Limited
Condition Acquisition and other pro forma events in connection therewith
(including any incurrence of indebtedness) have been consummated.

 

As used herein, “Limited Condition Acquisition” means any acquisition by the
Nexstar Borrower or one or more of its restricted subsidiaries permitted
pursuant to the Senior Secured Credit Facilities Documentation whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing.

 

Permitted Debt Exchanges:    The Nexstar Borrower will be permitted to incur
indebtedness in the form of one or more additional series of senior unsecured
notes or loans or senior secured notes or loans that will be secured by the
Collateral on a pari passu basis or by senior secured notes or loans that will
be secured on a junior basis with the Senior Secured Credit Facilities, senior
subordinated notes or loans, or subordinated notes or loans (any such notes or
loans, “Permitted Debt Exchange Instruments”); provided that (i) such Permitted
Debt Exchange Instruments shall be issued in exchange for Term B Loans through
an offering made to all Term B Loan Lenders under the

 

B-38



--------------------------------------------------------------------------------

  

applicable Term B Facilities on a pro rata basis and pursuant to procedures
reasonably acceptable to the Senior Administrative Agent, (ii) such Permitted
Debt Exchange Instruments shall not be in a principal amount that exceeds the
amount of Term B Loans subject to such exchange, plus fees, expenses,
commissions, underwriting discounts and premiums payable in connection
therewith, (iii) such Permitted Debt Exchange Instruments do not mature prior to
the maturity date of, or have a shorter weighted average life than, the Term B
Loans subject to such exchange, (iv) customary intercreditor agreements are
entered into, (v) none of the Nexstar Borrower’s restricted subsidiaries is a
borrower or guarantor with respect to any Permitted Debt Exchange Instruments
unless such restricted subsidiary is a Guarantor which shall have previously or
substantially concurrently Guaranteed the applicable Borrower Obligations and
(vi) the terms and conditions of such Permitted Debt Exchange Instruments
(excluding pricing and optional prepayment or redemption terms or covenants or
other provisions applicable only to periods after the maturity date of the loans
and commitments subject to such exchange) reflect market terms and conditions at
the time of incurrence or issuance and shall not participate in mandatory
prepayments on a greater than pro rata basis with the applicable Term B
Facility.

 

Sublimits in amounts and terms to be agreed will be available within the baskets
set forth above for use by the Mission Borrower, the Marshall Borrower and the
Shield Borrowers.

 

Financial Covenant:   

The Senior Secured Credit Facilities Documentation will contain the following
financial covenant (the “Financial Covenant”) with regard to the Borrowers and
their restricted subsidiaries on a consolidated basis and applicable to (a) the
Revolving Facilities in each case so long as there is a Revolving Commitment
and/or Revolving Loans outstanding, (b) the Term A Facilities for so long as
there are Term A Loans outstanding and (c) the Short Term Facility, for so long
as there are Short Term Loans outstanding only (which covenant shall be tested
on a trailing four quarter basis as of the last day of any fiscal quarter of the
Borrowers (commencing with the first full fiscal quarter of the Borrowers
following the Closing Date)):

 

 

B-39



--------------------------------------------------------------------------------

  

A TBD maximum First Lien Senior Secured Leverage Ratio applicable on and after
the first full fiscal quarter ending after the Closing Date, with one step-down
to be determined, in each case to be set based on the financial model delivered
to the Lead Arrangers on November 23, 2015 and subject to a minimum of 25%
cushion.

 

For purposes of determining compliance with the Financial Covenant, any cash
equity contribution (which shall be common equity or otherwise in a form
reasonably acceptable to the Senior Administrative Agent) made to the Nexstar
Borrower after the end of the relevant fiscal quarter and on or prior to the day
that is 10 days after the day on which financial statements are required to be
delivered for such fiscal quarter will, at the request of the Nexstar Borrower,
be included in the calculation of Consolidated EBITDA solely for the purposes of
determining compliance with the Financial Covenant at the end of such fiscal
quarter and applicable subsequent periods which include such fiscal quarter (any
such equity contribution so included in the calculation of Consolidated EBITDA,
a “Specified Equity Contribution”), subject solely to the following terms and
conditions: (a) in each four fiscal quarter period, there shall be at least two
fiscal quarters in respect of which no Specified Equity Contribution is made,
(b) there shall be no more than five Specified Equity Contributions in the
aggregate during the term of the Senior Secured Credit Facilities, (c) the
amount of any Specified Equity Contribution shall be no greater than the amount
required to cause the Borrowers to be in pro forma compliance with the Financial
Covenant, (d) all Specified Equity Contributions shall be disregarded for
purposes of determining any baskets with respect to the covenants contained in
the Senior Secured Credit Facilities Documentation and (e) there shall be no
reduction in indebtedness in connection with any Specified Equity Contributions
for determining compliance with the Financial Covenant and no Specified Equity
Contribution will reduce (or count towards) net leverage/indebtedness for
purposes of any calculation thereof for the fiscal quarter with respect to which
such Specified Equity Contribution was made unless the proceeds are actually
applied to prepay indebtedness under the Senior Secured Credit Facilities.

 

B-40



--------------------------------------------------------------------------------

Unrestricted Subsidiaries:   

The Senior Secured Credit Facilities Documentation will contain provisions
pursuant to which, subject to limitations on loans, advances and other
investments in, unrestricted subsidiaries, the Borrowers will be permitted to
designate any existing or subsequently acquired or organized subsidiary (other
than the Borrowers) as an “unrestricted subsidiary” and subsequently
re-designate any such unrestricted subsidiary as a restricted subsidiary,
subject to the terms and conditions of the Existing Credit Agreements. The
designation of any restricted subsidiary as an unrestricted subsidiary shall
constitute an investment therein at the date of designation in an amount equal
to the fair market value thereof.

 

The designation of any unrestricted subsidiary as a restricted subsidiary shall
constitute the incurrence at the time of designation of any indebtedness or
liens of such subsidiary existing at such time.

 

Events of Default:    Limited to the following (to be applicable to the Nexstar
Entities, the Mission Entities, the Marshall Entities, the Digital Entities and
the Shield Entities, respectively and, with respect to the Nexstar Credit
Facilities, in certain customary cases, Holdings): nonpayment of principal when
due; nonpayment of interest or other amounts after a customary five business day
grace period; violation of covenants; misleading or incorrect representations
and warranties in any material respect; cross-default and cross-acceleration to
indebtedness in excess of $50 million (with respect to the Nexstar Credit
Facilities, excluding its guarantee obligations under the Marshall Credit
Facilities); bankruptcy or other insolvency events of any Borrower, any
Guarantor or any restricted subsidiary thereof (with a customary grace period
for involuntary events); unsatisfied monetary judgments in excess of $50
million; actual invalidity (or asserted invalidity by a Borrower, Guarantor or
any of their affiliates) of a material provision of the Senior Secured Credit
Facilities Documentation, material guarantees or security documents; change of
control; actual invalidity (or asserted invalidity by a Borrower, Guarantor or
any of their affiliates) or material impairment of any payment or lien
subordination provisions with respect to any indebtedness in excess of $50
million, or any

 

B-41



--------------------------------------------------------------------------------

   intercreditor agreement relating to any indebtedness in excess of $50 million
(second lien notes, subordinated or pari passu), ceases to be in full force and
effect (other than in accordance with its terms) against any holder of any such
indebtedness that is secured by a lien ranking pari passu with, or junior to,
the liens securing the Senior Secured Credit Facilities or is contractually
subordinated to the payment of the Senior Secured Credit Facilities; revocation,
cancellation, termination, expiration, non-renewal or default under certain
sharing arrangements; amendments of certain sharing arrangements at the request
of any governmental authority that would have a material adverse effect; sharing
arrangements that would cause any Nexstar Entity, Mission Entity, Marshall
Entity, Shield Entity or Digital Entity to not comply with certain
communications laws, which non-compliance would have a material adverse effect;
certain FCC defaults to be agreed; a forfeiture or other materially adverse
effect on or with respect to any license that would reasonably be expected to
have a material adverse effect, cancellation, termination, rescission,
revocation, suspension, or material impairment of the consent of the FCC to the
assignment of certain FCC licenses in connection with the Transactions, failure
of any of the Mission Credit Facilities to close on the Closing Date, and in
respect of (i) the Nexstar Borrower, cross-default to Mission Credit Facilities,
Marshall Credit Facilities and each Shield Credit Facility, in each case only to
the extent that an event of default has occurred thereunder and either of the
following events described in clause (A) or clause (B) has occurred: (A) the
amount of indebtedness under such credit facility is in excess of $60 million or
(B) both of the following events described in clauses (x) and (y) have occurred:
(x) 90 days have elapsed since the occurrence of an event of default and (y) any
acceleration has occurred, or other remedy has been exercised by the Senior
Administrative Agent or any Lender, (ii) the Mission Borrower, (A) termination
of or repayment in full the Nexstar Credit Facilities and (B) cross-default to
Nexstar Credit Facilities, (iii) the Marshall Borrower, (A) termination of or
repayment in full the Nexstar Credit Facilities and (B) cross-default to the
Nexstar Credit Facilities; and (iv) each Shield Borrower, (A) termination of or
repayment in full the Nexstar Credit Facilities and (B) cross-default to the
Nexstar Credit Facilities.

 

B-42



--------------------------------------------------------------------------------

Voting:   

Amendments and waivers of the Senior Secured Credit Facilities Documentation
will require the approval of Lenders holding more than 50% of the aggregate
amount of the loans and, without duplication, commitments under the Senior
Secured Credit Facilities (the “Required Lenders”), except that (i) the consent
of each Lender directly and adversely affected thereby under each of the Nexstar
Credit Facilities, the Mission Credit Facilities, the Marshall Credit Facilities
and the Shield Credit Facilities shall be required with respect to only the
following under each or any of the Nexstar Credit Facilities, the Mission Credit
Facilities, the Marshall Credit Facilities or the Shield Credit Facilities:
(A) increases in the commitment of such Lender, (B) reductions of principal,
interest, fees, or (if any) prepayment premiums, (C) extensions of scheduled
amortization payments, final maturity, interest, fees, or prepayment premiums
and (D) changes in the pro rata payment or “waterfall” provisions of the Senior
Secured Credit Facilities Documentation, (ii) the consent of 100% of the Lenders
under each of the Nexstar Credit Facilities, the Mission Credit Facilities, the
Marshall Credit Facilities and the Shield Credit Facilities will be required
with respect to only the following under each or any of the Nexstar Credit
Facilities, the Mission Credit Facilities, the Marshall Credit Facilities or the
Shield Credit Facilities: (A) modifications to any of the voting percentages and
(B) releases of all or substantially all of the value of the Guarantors or
releases of all or substantially all of the Collateral, (iii) customary
protections for the Senior Administrative Agent, the Swingline Lender and the
Issuing Banks will be provided and (iv) any amendment or waiver that by its
terms affects the rights or duties of Lenders holding loans or commitments of a
particular class (but not the Lenders holding loans or commitments of any other
class) will require only the requisite percentage in interest of the affected
class of Lenders that would be required to consent thereto if such class of
Lenders were the only class of Lenders. The consent of only the Lenders holding
more than 50% of the commitments and loans under the Revolving Facilities, the
Term A Facilities and the Short Term Facility shall be necessary to amend or
waive the terms of (A) the Financial Covenant, (B) any Events of Default with
respect to the failure to comply with the Financial Covenant, (C) provisions
relating to any Specified Equity Contributions and (D) any definitions and
related provisions solely as they relate to the foregoing clauses (A)-(C).

 

 

B-43



--------------------------------------------------------------------------------

  

The Senior Secured Credit Facilities Documentation shall contain customary
provisions for replacing non-consenting Lenders in connection with amendments
and waivers requiring the consent of all relevant Lenders, or of all relevant
Lenders directly affected thereby (and for replacing any lender that constitutes
a non-extending lender in connection with an extension of the maturity date of
the applicable Senior Secured Credit Facility as permitted under the section
titled “Final Maturity and Amortization” hereof), so long as Lenders under the
relevant Senior Secured Credit Facilities holding more than 50% of the aggregate
amount of the loans and commitments under the relevant Senior Secured Credit
Facilities shall have consented thereto.

 

Cost and Yield Protection:   

The Senior Secured Credit Facilities Documentation will include customary tax
gross-up, cost and yield protection provisions. Protection for increased costs
imposed as a result of rules enacted or promulgated under the Dodd-Frank Act or
Basel III before or after the Closing Date shall be included in the Senior
Secured Credit Facilities Documentation.

 

Assignments and Participations:   

After the Closing Date, the Lenders will be permitted to assign (a) loans and/or
commitments under the Term Facilities with the consent of the Nexstar Borrower
and the Senior Administrative Agent (in each case not to be unreasonably
withheld or delayed), and (b) loans and commitments under the Revolving
Facilities with the consent of the Nexstar Borrower, the Swingline Lender (with
respect to the Nexstar Revolving Facility), the Issuing Banks (with respect to
the Nexstar Revolving Facility) and the Senior Administrative Agent (in each
case not to be unreasonably withheld or delayed); provided that (A) no
assignment may be made to a natural person or a Disqualified Lender to the
extent the list of Disqualified Lenders is made available to all Lenders, (B) no
consent of the Borrowers shall be required (i) after the occurrence and during
the continuance of a payment or bankruptcy (with respect to the applicable
Borrower) event of default or (ii) with

 

B-44



--------------------------------------------------------------------------------

  

respect to any Term Loans, if such assignment is an assignment to another
Lender, an affiliate of a Lender or an approved fund; provided that the
Borrowers shall have deemed to consent to any such assignment requiring its
consent unless it shall object thereto by written notice to the Senior
Administrative Agent within ten business days after receipt of written notice
thereof and (C) no consent of the Senior Administrative Agent shall be required
with respect to assignment of any Term Loans, if such assignment is an
assignment to another Lender, an affiliate of a Lender or an approved fund.

 

Each assignment (other than to another Lender, an affiliate of a Lender or an
approved fund) will be in an amount of an integral multiple of $1 million in the
case of the Term Facilities and $5 million in the case of the Revolving
Facilities (or lesser amounts, if agreed between the applicable Borrower and the
Senior Administrative Agent) or, if less, all of such Lender’s remaining loans
and commitments of the applicable class. Assignments will be by novation and
will not be required to be pro rata with respect to the Senior Secured Credit
Facilities for each respective Borrower; provided that assignments of
(i) Revolving Loans and commitments under the Revolving Facilities shall be made
pro rata among the Nexstar Revolving Facility, the Mission Revolving Facility,
the Marshall Revolving Facility and the Shield Revolving Facility, as
applicable, (ii) Term A Loans shall be made pro rata among the Nexstar Term A
Facility, the Mission Term A Facility, the Marshall Term Facility and the Shield
Term A Facility, as applicable and (iii) Term B Loans shall be made pro rata
among the Nexstar Term B Facility, the Mission Term B Facility and the Shield
Term B Facility, as applicable. The Senior Administrative Agent shall receive a
processing and recordation fee of $3,500 for each assignment (unless waived by
the Senior Administrative Agent).

 

The Senior Administrative Agent shall be entitled to make available to all
Lenders the list of Disqualified Lenders. In addition, each assignment and
assumption shall include a representation that the assignee is not a
Disqualified Lender (and the Senior Administrative Agent may rely conclusively
on such representation). The Senior Administrative Agent shall not be
responsible or have any liability for, or have any duty to

 

B-45



--------------------------------------------------------------------------------

  

ascertain, inquire into, monitor or enforce, compliance with the provisions of
the Senior Secured Credit Facilities Documentation relating to Disqualified
Lenders. Without limiting the generality of the foregoing, the Senior
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or participant or prospective Lender or participant is
a Disqualified Lender or (y) have any liability with respect to or arising out
of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Lender. For the avoidance of doubt, any
assignment to any Disqualified Lender shall not be void, but shall be subject to
customary provisions pursuant to which the applicable Borrowers shall be
entitled to terminate the commitments of such Disqualified Lender and repurchase
its Loans.

 

  

The Lenders will be permitted to sell participations in loans and commitments
without restriction in accordance with applicable law and subject to limitations
consistent with the Documentation Principles; provided that participations shall
not be permitted to be sold to Disqualified Lenders to the extent the list of
Disqualified Lenders is made available to all Lenders. Voting rights of
participants shall be limited to matters set forth under “Voting” above with
respect to which the unanimous vote of all Lenders (or all directly and
adversely affected Lenders, if the participant is directly and adversely
affected) would be required.

 

   The loan documentation shall provide that Term B Loans may be purchased by
the Borrowers on a non-pro rata basis from the Lenders (but such purchases must
be made pro-rata across the Nexstar Credit Facilities, the Mission Credit
Facilities, the Marshall Credit Facilities and the Shield Credit Facilities)
through Dutch auction or similar procedures similar to the Existing Nexstar
Credit Agreement that are offered to all Lenders on a pro rata basis in
accordance with customary procedures similar to the Existing Nexstar Credit
Agreement. Any such purchases shall be subject to the following conditions:
(a) no default or event of default has occurred and is continuing or will result
therefrom, (b) any Term B Loans assigned to the Borrowers shall be retired and
cancelled immediately and automatically upon acquisition thereof upon such
assignment, (c) no proceeds of Revolving Loans shall be used by the Borrowers to
purchase Term B Loans and (d) other customary conditions to be agreed.

 

B-46



--------------------------------------------------------------------------------

Expenses and Indemnification:   

Subject to the limitations set forth in the Commitment Letter, the Borrowers
shall pay all reasonable and documented or invoiced out-of-pocket costs and
expenses of the Senior Administrative Agent and the Commitment Parties (without
duplication) associated with the syndication of the Senior Secured Credit
Facilities and the preparation, execution and delivery, administration,
amendment, modification, waiver and/or enforcement of the Senior Secured Credit
Facilities Documentation (limited, in the case of legal fees, to the reasonable
and documented out-of-pocket fees, disbursements and other charges of (i) the
one primary counsel identified herein or otherwise retained (except in the
context of enforcement) with the Borrowers’ consent (such consent not to be
unreasonably withheld or delayed)), (ii) one special FCC counsel to the Senior
Administrative Agent and (iii) if necessary, one local counsel to the Senior
Administrative Agent in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions).

 

The Borrowers will indemnify the Senior Administrative Agent, the Commitment
Parties, the Lenders and their affiliates, and the directors, officers,
employees, counsel, agents, advisors and other representatives of the foregoing,
and hold them harmless from and against any and all losses, liabilities,
damages, claims and reasonable and documented or invoiced out-of-pocket fees and
expenses (limited, in the case of legal fees, to the reasonable and documented
out-of-pocket fees, disbursements and other charges of one counsel for all
indemnified parties and, if necessary, one firm of local counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for all indemnified parties (and, in the case of an
actual or perceived conflict of interest, where the indemnified person affected
by such conflict informs the Borrowers of such conflict and thereafter retains
its own counsel, of another firm of counsel for such affected indemnified
person)) of any such indemnified person arising out of or relating to any claim
or any litigation or other proceeding (regardless of whether such indemnified
person is a party thereto and whether or not

 

B-47



--------------------------------------------------------------------------------

  

such proceedings are brought by any of the Borrowers, its equity holders, its
affiliates, creditors or any other third person) that relates to the
Transactions, including the financing contemplated hereby; provided that no
indemnified person will be indemnified for any liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
or disbursements to the extent it has resulted from (i) the gross negligence,
bad faith or willful misconduct of such person or any of its controlled
affiliates or controlling persons or any of its Related Indemnified Parties (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment), (ii) a material breach of the Senior Secured Credit Facilities
Documentation by any such person or one of its controlled affiliates or
(iii) disputes between and among indemnified persons to the extent such disputes
do not arise from any act or omission of any of the Borrowers or any of its
affiliates (other than claims against an indemnified person acting in its
capacity as an agent or arranger or similar role under the Senior Secured Credit
Facilities.

 

Governing Law and Forum:    New York. Counsel to the Senior Administrative
Agent:    Winstead PC

 

B-48



--------------------------------------------------------------------------------

ANNEX I to

EXHIBIT B

 

Interest Rates:    Initially, the interest rates under the Senior Secured Credit
Facilities will be as follows:    With respect to Revolving Loans, at the option
of the Nexstar Borrower, LIBOR plus 3.25% or the Base Rate (to be defined as the
highest of (a) the Federal Funds Rate (which, if negative, shall be deemed to be
0.00%) plus  1⁄2 of 1%, (b) the Bank of America prime rate and (c) the one-month
LIBOR rate (in the case of Term Loans, after giving effect to the “floor”) plus
1.00%) plus 2.25% (subject to up to three step-downs based on the First Lien
Senior Secured Leverage Ratio to be agreed following delivery by the Borrowers
to the Senior Administrative Agent of financial statements for the first full
fiscal quarter completed after the Closing Date).   

With respect to Term A Loans, at the option of the Nexstar Borrower, LIBOR plus
3.25% or the Base Rate plus 2.25% (subject to one step-down based on the First
Lien Senior Secured Leverage Ratio to be agreed following delivery by the
Borrowers to the Senior Administrative Agent of financial statements for the
first full fiscal quarter completed after the Closing Date).

 

With respect to Term B Loans, at the option of the Nexstar Borrower, LIBOR plus
4.25% or the Base Rate plus 3.25% (subject to one step-down based on the First
Lien Senior Secured Leverage Ratio to be agreed following delivery by the
Borrowers to the Senior Administrative Agent of financial statements for the
first full fiscal quarter completed after the Closing Date).

 

With respect to Short Term Loans, at the option of the Nexstar Borrower, LIBOR
plus 3.25% or the Base Rate plus 2.25%.

 

With respect to swingline borrowings, the Base Rate plus the applicable margin
for Base Rate Revolving Loans.

   The Borrowers may elect interest periods of 1, 2, 3 or 6 months (or, if
agreed by all relevant Lenders, 12 months) for LIBOR borrowings.    Other than
calculations in respect of interest at the Bank of America prime rate (which
shall be made on the basis of actual number of days elapsed in a 365/366 day
year), all calculations of interest and fees shall be made on the basis of
actual number of days elapsed in a 360 day year.

 

Annex I to Exhibit B-1



--------------------------------------------------------------------------------

   Interest shall be payable in arrears (a) for loans accruing interest at a
rate based on LIBOR, at the end of each interest period and, for interest
periods of greater than 3 months, every three months, and on the applicable
maturity date and (b) for loans accruing interest based on the Base Rate,
quarterly in arrears and on the applicable maturity date.    LIBOR is the London
interbank offered rate for the relevant currency, adjusted for statutory reserve
requirements.    With respect to the Term B Loans, there shall be a minimum
LIBOR (i.e. LIBOR prior to adding any applicable interest rate margins thereto)
requirement of 1.00% per annum, and with respect to Term A Loans, the Revolving
Loans and the Short Term Loans, there shall be a minimum LIBOR of 0.00% per
annum. Letter of Credit Fee:    A per annum fee equal to the spread over LIBOR
under the Nexstar Revolving Facility will accrue on the aggregate face amount of
outstanding letters of credit under the Nexstar Revolving Facility, payable in
arrears at the end of each quarter and upon the termination of the respective
letter of credit, in each case for the actual number of days elapsed over a
360-day year. Such fees shall be distributed to the Revolving Lenders pro rata
in accordance with the amount of each such Lender’s Nexstar Revolving Facility
commitment, with exceptions for defaulting Revolving Lenders. In addition, the
Nexstar Borrower shall pay to each Issuing Bank, for its own account, (a) a
fronting fee equal to 0.125% per annum upon of the aggregate face amount of
outstanding letters of credit, payable in arrears at the end of each quarter and
upon the termination of the Nexstar Revolving Facility, calculated based upon
the actual number of days elapsed over a 360-day year, and (b) customary
issuance and administration fees. Commitment Fees:    The Borrowers shall pay a
commitment fee of 0.50% per annum on the actual daily unused portion of the
Revolving Facilities, payable quarterly in arrears commencing from the Closing
Date, calculated based upon the actual number of days elapsed over a 360-day
year, provided that such fee shall be subject to a step-down to 0.375% based on
the First Lien Senior Secured Leverage Ratio not exceeding a TBD level following
delivery by the Borrowers to the Senior Administrative Agent of financial
statements for the first full fiscal quarter completed after the Closing Date.
Such fees shall be distributed to the Revolving Lenders pro rata in accordance
with the amount of each such Lender’s Revolving Facilities commitment, with
exceptions for defaulting Revolving Lenders.

 

Annex I to Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C

Project Galaxy

$1,180 million Bridge Facility

Summary of Principal Terms and Conditions5

 

Borrower:    Nexstar Broadcasting, Inc. (the “Borrower”). Bridge Administrative
Agent:    Bank of America, N.A. will act as sole administrative agent (in such
capacity, the “Bridge Administrative Agent”) for a syndicate of banks, financial
institutions and other entities reasonably acceptable to the Borrower (excluding
any Disqualified Lender) with respect to the Bridge Facility (together with the
Initial Lenders under the Bridge Facility, the “Bridge Lenders”), and will
perform the duties customarily associated with such roles. Bridge Lead Arrangers
and Bookrunners:    Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit
Suisse Securities (USA) LLC and Deutsche Bank Securities, Inc. will act as joint
lead arrangers and joint bookrunners for the Bridge Facility (collectively, the
“Bridge Lead Arrangers”), and will perform the duties customarily associated
with such roles. Additional Bridge Agents:    The Borrower may designate
additional financial institutions to act as syndication agent and/or
documentation agent. Bridge Facility:    A senior unsecured increasing rate
bridge facility (the “Bridge Facility”) in an aggregate principal amount of
$1,180 million minus the amount of gross proceeds from Notes or other Securities
on the Closing Date minus an amount equal to the aggregate amount of Regulatory
Divesture Proceeds (the loans thereunder, the “Bridge Loans”). Guarantees:   
Same as the guarantees to be provided by Holdings and the subsidiaries of
Nexstar that are required to guarantee the Nexstar Credit Facilities and
including guarantees from each of the Digital Entities, the Mission Entities,
the Marshall Entities and the Shield Entities only for so long as such Digital
Entities, Mission Entities, Marshall Entities or Shield Entities are required to
guarantee the Nexstar Credit Facilities or any refinancing facility with respect
thereto.

 

5 

All capitalized terms used but not defined herein shall have the meaning given
them in the Commitment Letter to which this Term Sheet is attached, including
Exhibit A thereto.

 

C-1



--------------------------------------------------------------------------------

Security:    None. Use of Proceeds:    The proceeds of borrowings under the
Bridge Facility will be used by the Borrower on the Closing Date, together with
the Stock Contribution, the proceeds from borrowings under the Term Facilities
and the Revolving Facilities and cash on hand at the Borrower, solely to pay the
Acquisition Costs. Interest Rates:    Interest for the first three-month period
commencing on the Closing Date shall be payable at the London interbank offered
rate, which, if negative, shall be deemed to be 0.00% (“LIBOR”) for U.S. dollars
(for interest periods of 1, 2, 3 or six months, as selected by the Borrower)
plus 7.50% (the “Initial Margin”). Interest for the three-month period
commencing at the end of such initial three-month period shall be payable at
prevailing LIBOR for the interest period selected by the Borrower plus the
Initial Margin plus 50 basis points. Thereafter, interest shall increase by an
additional 50 basis points at the beginning of each subsequent three-month
period for so long as the Bridge Loans are outstanding (other than on the
Conversion Date). The Bridge Facility shall have a LIBOR floor equal to 1.00%
per annum.    Notwithstanding anything to the contrary set forth above, at no
time, other than as set forth in the section entitled “Default Rate” below,
shall the per annum yield on the Bridge Loans exceed the Total Cap (as defined
in the Fee Letter). Interest Payments:    Interest on the Bridge Loans will be
payable in cash quarterly in arrears. Default Rate:    The applicable interest
rate plus 2.0% on overdue amounts.    Notwithstanding anything to the contrary
set forth herein, in no event shall any cap or limit on the yield or interest
rate payable with respect to the Bridge Loans, Extended Term Loans or Exchange
Notes affect the payment of any default rate of interest in respect of any
Bridge Loans, Extended Term Loans or Exchange Notes.

 

C-2



--------------------------------------------------------------------------------

Maturity:    The Bridge Loans will mature on the first anniversary of the
Closing Date (the “Initial Bridge Loan Maturity Date”). On the Initial Bridge
Loan Maturity Date, any Bridge Loan that has not been previously repaid in full
will be, subject to the absence of a bankruptcy event of default (with respect
to the Borrower only), automatically converted into a senior unsecured term loan
(each an “Extended Term Loan”) due on the date that is eight years after the
Closing Date (the “Extended Maturity Date”). The date on which Bridge Loans are
converted into Extended Term Loans is referred to as the “Conversion Date”. On
the Conversion Date and on the 15th calendar day of each month thereafter (or
the immediately succeeding business day if such calendar day is not a business
day), at the option of the applicable Bridge Lender, the Extended Term Loans may
be exchanged in whole or in part for senior unsecured exchange notes (the
“Exchange Notes”) having an equal principal amount; provided that (i) no
Exchange Notes shall be issued until the Borrower shall have received requests
to issue at least $200.0 million in aggregate principal amount of Exchange Notes
and (ii) no subsequent Exchange Notes shall be issued until the Borrower shall
have received additional requests to issue at least $100.0 million in aggregate
principal amount of additional Exchange Notes or if less, the remaining
principal amount of the Extended Term Loans.    The Extended Term Loans will be
governed by the provisions of the Bridge Loan Documentation (as defined below)
and will have the same terms as the Bridge Loans except as expressly set forth
herein or on Annex I hereto. The Exchange Notes will be issued pursuant to an
indenture that will have the terms set forth on Annex II hereto. Mandatory
Prepayment:    The Bridge Loans shall be prepaid at 100% of the outstanding
principal amount thereof with, subject to certain agreed exceptions consistent
with other current similar bridge loan financings, (i) the net proceeds from the
issuance of the Notes or any Demand Securities (as defined in the Fee Letter);
provided that in the event any Bridge Lender or affiliate of a Bridge Lender
purchases Demand Securities from the Borrower at a price above the level at
which such Bridge Lender or affiliate has reasonably determined such Demand
Security can be

 

C-3



--------------------------------------------------------------------------------

   resold by such Bridge Lender or affiliate to a bona fide third party at the
time of such purchase (and notifies the Borrower thereof) the net cash proceeds
received by the Borrower in respect of such debt security may, at the option of
such Bridge Lender or affiliate, be applied first to prepay the Bridge Loans of
such Bridge Lender or affiliate prior to being applied to prepay the Bridge
Loans held by other Bridge Lenders; (ii) the net proceeds from the issuance of
any Refinancing Debt (to be defined) and from other indebtedness (other than
Permitted Debt (to be defined)); and (iii) subject to any required prepayment of
the Senior Secured Credit Facilities, the net proceeds from any non-ordinary
course asset sales by the Borrower or any of its subsidiaries, in each case
subject to the right of the Borrower to reinvest such proceeds if such proceeds
are reinvested (or committed to be reinvested) within 12 months (and if
committed within 12 months, reinvested within 180 days after the end of such 12
month period). The Borrower will also be required to prepay the Bridge Loans
following the occurrence of a Change of Control (to be defined the same as in
the Precedent Indenture) at 100% of the outstanding principal amount thereof.
Optional Prepayment:    The Bridge Loans may be prepaid, in whole or in part, at
par plus accrued and unpaid interest upon not less than three days’ prior
written notice, at the option of the Borrower at any time. Right to Resell
Bridge Loans:   

Each Bridge Lender shall have the absolute and unconditional right to resell or
assign the Bridge Loans or commitments held by it in compliance with applicable
law to any third party (other than a Disqualified Lender) at any time, in
consultation with (but without the consent of) the Borrower; provided that, for
the twelve month period commencing on the Closing Date and so long as no payment
or bankruptcy (with respect to the Borrower) event of default shall have
occurred and be continuing, the consent of the Borrower (not to be unreasonably
withheld or delayed) shall be required with respect to any assignment that would
result in the Initial Lenders collectively holding less than 50.1% of the
aggregate outstanding principal amount of the Bridge Loans. The Bridge
Administrative Agent shall receive a processing and recordation fee of $3,500
for each assignment (unless waived by the Bridge Administrative Agent).

 

C-4



--------------------------------------------------------------------------------

  

 

The Bridge Lenders will be permitted to sell participations in loans and
commitments without restriction (other than to a Disqualified Lender). Voting
rights of participants shall be limited to matters in respect of (a) increase in
commitments participated to such participants, (b) reductions of principal,
interest or fees, (c) extensions of final maturity or the due date of any
interest or fee payment, (d) releases of all or substantially all of the value
of the Guarantors (other than as a result of release under the Senior Secured
Credit Facilities (other than in connection with the termination thereof)), (e)
changes in voting threshold and (f) additional restrictions on exchanging Bridge
Loans for Exchange Notes. The Bridge Loan Documentation will contain customary
provisions for replacing non-consenting Bridge Lenders.

Conditions to All Borrowings:    The availability of the borrowings under the
Bridge Facility on the Closing Date shall be conditioned solely upon (a)
delivery of a customary borrowing notice, (b) the accuracy of representations
and warranties in all material respects (subject to the Certain Funds
Provisions) and (c) the applicable conditions set forth in Exhibit D to the
Commitment Letter. Documentation:    The definitive documentation relating to
the Bridge Loans (the “Bridge Loan Documentation” and, together with the Senior
Secured Credit Facilities Documentation, the “Credit Facilities Documentation”)
will be based on the Bridge Documentation Principles (as defined below). As used
in this Bridge Term Sheet, “Bridge Documentation Principles” shall mean
documentation and definitions (including all financial definitions), as
applicable, that are substantially identical to the Nexstar Borrower’s Indenture
dated as of January 29, 2015, governing its 6.125% Senior Notes due 2022 (the
“Precedent Indenture”), as modified to (i) reflect this Bridge Term Sheet and
contain only those conditions to borrowing, mandatory prepayments,
representations, warranties, affirmative and negative covenants and events of
default expressly set forth in this Bridge Term Sheet and otherwise be subject
to the Certain Funds Provisions and to include customary mechanical provisions
reflecting the nature of the Bridge Loans as loans and (ii) give due regard to
operational and strategic requirements of the Borrower and its subsidiaries
(after giving effect to the Transactions) in light of their size, industries,
practices, the Borrower’s business plan and matters disclosed in the Acquisition
Agreement (including any company-specific provisions contained in the Existing
Company Credit Agreements).

 

C-5



--------------------------------------------------------------------------------

Representations and Warranties:    The Bridge Loan Documentation will contain
representations and warranties relating to the Borrower and its restricted
subsidiaries substantially consistent with the representations and warranties
applicable to the Senior Secured Credit Facilities but including changes thereto
customary for senior unsecured bridge loan financings, and consistent with the
Bridge Documentation Principles. Covenants:    The Bridge Loan Documentation
will contain such affirmative and negative covenants as are usual and customary
for bridge loan financings of this type and consistent with the Bridge
Documentation Principles, it being understood and agreed that the covenants of
the Bridge Loans (and the Extended Term Loans and the Exchange Notes) will be
incurrence-based covenants based on those contained in the preliminary offering
memorandum or prospectus used to market the Notes prior to the Closing Date;
prior to the Initial Bridge Loan Maturity Date, the covenants of the Bridge
Loans will be more restrictive than those of the Extended Term Loans and the
Exchange Notes, as reasonably agreed by the Lead Arrangers and the Borrower
consistent with bridge loan financings of this type. There will not be any
financial maintenance covenants. The negative covenants under the Bridge Loan
Documentation will include provisions related to the CVR Agreement (as defined
in Exhibit B) on the same terms as expressly provided in Exhibit B. Events of
Default:    The Bridge Loan Documentation will contain such events of default
(including customary notice and grace periods) as are usual and customary for
bridge loan financings of this type and consistent with the Bridge Documentation
Principles, limited to nonpayment of principal, interest or other amounts;
violation of covenants; incorrectness of representations and warranties in any
material respect; cross acceleration to material indebtedness; bankruptcy of the
Borrower or its significant restricted subsidiaries; material monetary
judgments; and actual or asserted invalidity of Guarantees.

 

C-6



--------------------------------------------------------------------------------

Voting:    Amendments and waivers of the Bridge Loan Documentation will require
the approval of Bridge Lenders holding more than 50% of the aggregate amount of
the outstanding Bridge Loans, except that the consent of each Bridge Lender
adversely affected thereby shall be required with respect to (a) increases in
the commitment of such Bridge Lender, (b) reductions of principal, interest or
fees or stated ranking, (c) extensions of final maturity (except as provided
under “Maturity” above) or the due date of any interest or fee payment, (d)
subject to certain exceptions consistent with the Bridge Documentation
Principles, releases of the guarantees of all or substantially all of the value
of the Guarantors (other than as a result of release of such guarantee under the
Senior Secured Credit Facilities), (e) additional conditions on exchanging
Bridge Loans or Extended Term Loans for Exchange Notes, (f) changes in voting
thresholds or (g) changes to the pro rata payment provisions. Cost and Yield
Protection:    Usual for facilities and transactions of this type and
substantially consistent with those provisions applicable to the Senior Secured
Credit Facilities. Expenses and Indemnification:    On the same basis as under
the Senior Secured Credit Facilities. Governing Law:    New York. Counsel to the
Bridge Administrative Agent, the Lead Arrangers and the Bookrunners:    Cahill
Gordon & Reindel LLP.

 

C-7



--------------------------------------------------------------------------------

ANNEX I to

EXHIBIT C

Extended Term Loans

 

Maturity:    The Extended Term Loans will mature on the date that is eight years
after the Closing Date. Interest Rate:    The Extended Term Loans will bear
interest at an interest rate per annum (the “Extended Term Loan Interest Rate”)
equal to the Total Cap. Interest shall be payable on the last day of each fiscal
quarter of the Borrower and on the Extended Maturity Date, in each case payable
in arrears and computed on the basis of a 360 day year. Interest will be payable
in cash. Guarantees:    Same as Bridge Facility. Security:    None. Covenants,
Defaults and Mandatory Prepayments:    Upon and after the Conversion Date, the
covenants, mandatory prepayments (other than with respect to a Change of
Control, with respect to which the provisions of the Bridge Loan Documentation
will apply) and defaults which would be applicable to the Exchange Notes, if
issued, will also be applicable to the Extended Term Loans in lieu of the
corresponding provisions of the Bridge Loan Documentation. Optional Prepayment:
   The Extended Term Loans may be prepaid, in whole or in part, at par, plus
accrued and unpaid interest upon not less than three days’ prior written notice,
at the option of the Borrower at any time.

 

Annex I to Exhibit C-1



--------------------------------------------------------------------------------

ANNEX II to

EXHIBIT C

Exchange Notes

 

Issue:    The issuer of the Exchange Notes shall be referred to as the “Issuer”.
Maturity:    The Exchange Notes will mature on the date that is eight years
after the Closing Date. Interest Rate:    The Exchange Notes will bear interest
payable semi-annually at an interest rate per annum equal to the Total Cap.
Interest will be payable in cash. Guarantees:    Same as Bridge Facility.
Security:    None. Repurchase upon Change of Control:    The Issuer will be
required to make an offer to repurchase the Exchange Notes following the
occurrence of a Change of Control (to be defined in a manner consistent with the
Precedent Indenture) at a price in cash equal to 101% (or 100% in the case of
Exchange Notes held by the Commitment Parties or their respective affiliates
other than asset management affiliates purchasing securities in the ordinary
course of their business as part of a regular distribution of the securities
(“Asset Management Affiliates”) and excluding Exchange Notes acquired pursuant
to bona fide open market purchases from third parties or from market-making
activities) of the outstanding principal amount thereof, plus accrued and unpaid
interest to the date of repurchase. Optional Redemption:    If any Bridge Lender
surrenders Extended Term Loans in exchange for Exchange Notes in connection with
a bona fide sale at such time of the subject Exchange Notes to a non-affiliated
third party or to an Asset Management Affiliate or that were acquired in open
market transactions or market making activities, then, except as set forth
below, such Exchange Notes will be non-callable until the third anniversary of
the Closing Date. Thereafter, each such Exchange Note will be callable at par
plus accrued interest plus a premium equal to 75% of the coupon on such Exchange
Note during the fourth year after the Closing Date, which premium shall decline
ratably on each subsequent anniversary of the Closing Date to zero on the date
that is two years prior to the maturity of the Exchange Notes.

 

Annex II to Exhibit C-1



--------------------------------------------------------------------------------

   Notwithstanding the foregoing, any Exchange Notes not held by a
non-affiliated third party or an Asset Management Affiliate and that were not
acquired in market making or open market transactions may be repaid, in whole or
in part, in minimum denominations to be agreed, at par plus accrued and unpaid
interest upon not less than one business days’ prior written notice, at the
option of the Issuer at any time.    Prior to the third anniversary of the
Closing Date, the Issuer may redeem such Exchange Notes at a make-whole price
based on U.S. Treasury notes with a maturity closest to the third anniversary of
such funding date plus 50 basis points plus accrued and unpaid interest.   
Prior to the third anniversary of the Closing Date, the Borrower may redeem up
to 40% of such Exchange Notes with proceeds from an equity issuance at a price
equal to par plus the coupon on such Exchange Notes plus accrued and unpaid
interest.    The optional redemption provisions will be otherwise consistent
with the Precedent Indenture. Defeasance Provisions:    Consistent with the
Precedent Indenture. Modification:    Consistent with the Precedent Indenture.
Registration Rights:    None. Covenants:    Consistent with the Precedent
Indenture; it being understood and agreed that the covenants of the Exchange
Notes will be incurrence-based covenants consistent with the Precedent
Indenture, with changes consistent with the preliminary offering memorandum or
prospectus used to market the Notes prior to the Closing Date. Events of
Default:    Same as the Precedent Indenture.

 

Annex II to Exhibit C-2



--------------------------------------------------------------------------------

EXHIBIT D

Project Galaxy

Summary of Additional Conditions6

The initial borrowings under the Credit Facilities shall be subject to the
satisfaction or waiver of the following conditions:

 

1. The Acquisition shall have been consummated, or substantially simultaneously
with the initial borrowing under the Term Facilities, shall be consummated, in
all material respects in accordance with the terms of the Acquisition Agreement,
without giving effect to any amendments, consents or waivers by you thereto that
are materially adverse to the Lenders or the Lead Arrangers, without the prior
written consent of the Lead Arrangers (such consent not to be unreasonably
withheld, delayed or conditioned) (it being understood that (a) any reduction in
the purchase price of, or consideration for, the Acquisition is not material and
adverse to the interests of the Lenders or the Lead Arrangers, so long as such
reduction in the cash consideration shall be applied to reduce the amounts of
the Term A Loans, the Term B Loans and the Bridge Loans on a pro rata basis and
(b) any amendment to the definition of “Material Adverse Effect” is materially
adverse to the interests of the Lenders and the Lead Arrangers).

 

2. (i) With respect to the Nexstar Credit Facilities, the Mission Credit
Facilities and the Bridge Facility, the Required Refinancing shall have been
consummated, or substantially simultaneously with the initial borrowing under
the Nexstar Term Facilities and the Mission Term Facilities, shall be
consummated and (ii) with respect to the Marshall Credit Facilities or the
Shield Credit Facilities, the Required Refinancing and the refinancing of the
Existing Marshall Credit Agreement or the Existing Shield Credit Agreement, as
applicable, shall have been consummated, or substantially simultaneously with
the initial borrowing under the Marshall Term Facilities or the Shield Term
Facilities, as applicable, shall be consummated.

 

3. Since the date hereof, there shall not have been any event, circumstance,
change, effect, development, condition or occurrence that, individually or in
the aggregate, would be reasonably likely to have a Material Adverse Effect on
Marigold (as defined in the Acquisition Agreement).

 

4. Subject in all respects to the Certain Funds Provisions, all documents and
instruments required to create and perfect the Senior Administrative Agent’s
security interest in the Collateral (as defined in Exhibit B) available to the
applicable Credit Facilities shall have been executed and delivered and, if
applicable, be in proper form for filing.

 

6  Capitalized terms used in this Exhibit D shall have the meanings set forth in
the Commitment Letter to which this Exhibit D is attached (the “Commitment
Letter”) and the other Exhibits attached thereto. In the case of any such
capitalized term that is subject to multiple and differing definitions, the
appropriate meaning thereof in this Exhibit D shall be determined by reference
to the context in which it is used.

 

D-1



--------------------------------------------------------------------------------

5. The Administrative Agents and the Lead Arrangers shall have received at least
3 business days prior to the Closing Date all documentation and other
information about the Borrowers and the Guarantors under the applicable Credit
Facilities as has been reasonably requested in writing at least 10 business days
prior to the Closing Date by the Administrative Agents or the Lead Arrangers
that they reasonably determine is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act.

 

6. Subject in all respects to the Certain Funds Provisions, (i) the execution
and delivery under the applicable Credit Facilities of the Senior Secured Credit
Facilities Documentation for the applicable Senior Secured Credit Facilities in
the case of the Senior Secured Credit Facilities and the Bridge Loan
Documentation in the case of the Bridge Facility, which shall, in each case, be
consistent with the Commitment Letter and Term Sheets and (ii) receipt by the
Commitment Parties of customary legal opinions for transactions of this size,
structure and industry, customary evidence of authorization, customary officer’s
certificates, good standing certificates (to the extent applicable) in the
jurisdiction of organization of each of the Borrowers and the Guarantors for the
applicable Credit Facilities and a solvency certificate of Holdings’ chief
financial officer or other officer with equivalent duties in substantially the
form of Annex I hereto.

 

7. The Lead Arrangers shall have received a pro forma consolidated balance sheet
and related pro forma consolidated statement of income of Holdings as of and for
the period ending on the last day of the most recently completed four-fiscal
quarter period ended at least 45 days prior to the Closing Date (or 90 days in
case such four-fiscal quarter period is the end of the Company’s fiscal year),
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such statement of income).

 

8. The Lead Arrangers shall have received (a) audited consolidated balance
sheets of Holdings and the Company and related statements of income, changes in
equity and cash flows of Holdings and the Company for the three most recently
completed fiscal years ended at least 90 days before the Closing Date and
(b) unaudited consolidated balance sheets and related statements of income,
changes in equity and cash flows of Holdings and the Company for each of the
first three subsequent fiscal quarters after the date of the most recent
financial statements delivered pursuant to clause (a) above and ended at least
45 days before the Closing Date; provided that the filing of financial
statements on form 10-K and form 10-Q within such time periods by either
Holdings or the Company will satisfy the requirements of this Paragraph 8.

 

9. All fees required to be paid on the Closing Date pursuant to the Fee Letter
and reasonable out-of-pocket expenses required to be paid on the Closing Date
pursuant to the Commitment Letter, to the extent invoiced at least three
business days prior to the Closing Date, shall, upon the initial borrowing under
the Term Facilities, have been paid (which amounts may be offset against the
proceeds of the Credit Facilities).

 

D-2



--------------------------------------------------------------------------------

10. With respect to the Bridge Facility, (a) one or more investment banks
reasonably satisfactory to the Initial Lenders (collectively, the “Investment
Banks”) shall have been engaged to publicly sell or privately place the Notes,
and the Initial Lenders and the Investment Banks each shall have received a
customary preliminary prospectus or preliminary offering memorandum or
preliminary private placement memorandum (collectively, the “Offering
Documents”) for the Notes suitable for use in a customary “high-yield road show”
relating to the Notes, which contains or incorporates all financial statements
and other data to be included therein (including all audited financial
statements, all unaudited financial statements (which shall have been reviewed
by the independent accountants as provided in Statement on Auditing Standards
No. 100) (in each case, subject to exceptions customary for a Rule 144A offering
involving high yield debt securities) and all appropriate pro forma financial
statements prepared in accordance with, or reconciled to, generally accepted
accounting principles in the United States and prepared in accordance with
Regulation S-X under the Securities Act of 1933, as amended), and all other data
(including selected financial data) that the Securities and Exchange Commission
would require in a registered offering of the Notes (subject to exceptions
customary for a Rule 144A offering involving high yield debt securities,
including that any Offering Document shall not be required to include financial
statements or information required by Rule 3-10 or Rule 3-16 under Regulation
S-X), or that would be necessary for the Investment Banks to receive customary
(for high yield debt securities) “comfort” (including “negative assurance”
comfort) from independent accountants in connection with the offering of the
Notes (and the Issuer shall have made all commercially reasonable efforts to
provide the Investment Banks with drafts of such “comfort” letters, which such
accountants are prepared to issue upon completion of customary procedures)
(provided that such condition shall be deemed satisfied if such Offering
Document excludes sections that would customarily be provided by the Investment
Banks but is otherwise complete), and (b) the Investment Banks shall have been
afforded a period of at least 15 consecutive business days following receipt of
an Offering Document including the information described in clause (a) to seek
to place the Notes with qualified purchasers thereof; provided that
(x) November 25, 2016 shall not be deemed to be a business day for purposes of
calculating such 15 consecutive business day period and (y) such period
(i) shall commence no earlier than January 4, 2016, (ii) shall either have been
completed prior to August 19, 2016 or shall not commence until September 7, 2016
and (iii) shall either have been completed prior to December 21, 2016 or shall
not commence until January 2, 2017.

 

11. With respect to the Senior Secured Credit Facilities, the Lead Arrangers
shall have been afforded a reasonable period of time to syndicate the Senior
Secured Credit Facilities, which in no event shall be less than 15 consecutive
business days from the date of receipt by the Lead Arrangers of written
financial information reasonably necessary to complete the Information
Memorandum; provided that (x) November 25, 2016 shall not be deemed to be a
business day for purposes of calculating such 15 consecutive business day period
and (y) such period (i) shall commence no earlier than January 4, 2016,
(ii) shall either have been completed prior to August 19, 2016 or shall not
commence until September 7, 2016 and (iii) shall either have been completed
prior to December 21, 2016 or shall not commence until January 2, 2017.

 

D-3



--------------------------------------------------------------------------------

ANNEX I TO

EXHIBIT D

[HOLDINGS]

SOLVENCY CERTIFICATE

[            ], 20[_]

Pursuant to Section [_] of Credit Agreement, dated as of the date hereof (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among [            ], the undersigned
[chief financial officer] [other officer with equivalent duties] of Holdings
hereby certify as of the date hereof, solely on behalf of Holdings and not in
his/her individual capacity and without assuming any personal liability
whatsoever, that:

 

  1. I am familiar with the finances, properties, businesses and assets of
Holdings and its Subsidiaries. I have reviewed the Loan Documents and such other
documentation and information and have made such investigation and inquiries as
I have deemed necessary and prudent therefor. I have also reviewed the
consolidated financial statements of Holdings and its Subsidiaries, including
projected financial statements and forecasts relating to income statements and
cash flow statements of Holdings and its Subsidiaries.

 

  2. On the Closing Date, after giving effect to the Transactions, Holdings and
its Subsidiaries (on a consolidated basis) (a) have property with fair value
greater than the total amount of their debts and liabilities, contingent (it
being understood that the amount of contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability), subordinated or otherwise, (b) have
assets with present fair salable value not less than the amount that will be
required to pay their liability on their debts as they become absolute and
matured, (c) will be able to pay their debts and liabilities, subordinated,
contingent or otherwise, as they become absolute and matured and (d) are not
engaged in business or a transaction, and are not about to engage in business or
a transaction, for which their property would constitute an unreasonably small
capital.

All capitalized terms used but not defined in this certificate shall have the
meanings set forth in the Credit Agreement.

[SIGNATURE PAGE TO FOLLOW]

 

Annex I to Exhibit D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

[HOLDINGS] By:       Name:   Title:

 

Annex I to Exhibit D-2